Execution Version


THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
THIS THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this “Agreement”)
dated as of June 29, 2018 (the “Effective Date”) by and among SILICON VALLEY
BANK, a California corporation (“Bank”), AVIAT NETWORKS, INC., a Delaware
corporation (“Parent”), AVIAT U.S., INC., a Delaware corporation (“Opco”,
together with Parent, the “US Borrowers” and each a “Borrower”), and AVIAT
NETWORKS (S) PTE. LTD., a private company limited by shares formed under the
laws of the Republic of Singapore (“Aviat Singapore” or “Singapore Borrower”,
and together with the US Borrowers, the “Borrowers”), provides the terms on
which Bank shall lend to Borrower and Borrower shall repay Bank. This Agreement
amends and restates in its entirety, but is not a novation of, that certain
Second Amended and Restated Loan and Security Agreement dated as of March 28,
2014 (as amended, the “Original Agreement”). The parties agree as follows:


1.ACCOUNTING AND OTHER TERMS
Accounting terms not defined in this Agreement shall be construed following
GAAP. Calculations and determinations must be made following GAAP. Capitalized
terms not otherwise defined in this Agreement shall have the meanings set forth
in Section 13. All other terms contained in this Agreement, unless otherwise
indicated shall have the meaning provided by the Code to the extent such terms
are defined therein.
2.    LOAN AND TERMS OF PAYMENT
2.1    Promise to Pay.    US Borrowers hereby unconditionally promise to pay
Bank the outstanding principal amount of all Credit Extensions and accrued and
unpaid interest thereon as and when due in accordance with this Agreement.
Singapore Borrower hereby unconditionally promises to pay Bank the outstanding
principal amount of all Singapore Utilization and accrued and unpaid interest
thereon as and when due in accordance with this Agreement
2.2    Revolving Line.
(a)Availability. Subject to the terms and conditions of this Agreement and to
deduction of Reserves, Bank shall make (i) Advances in Dollars to a US Borrower
(“US Advances”) not exceeding the Availability Amount and (ii) Advances in
Dollars to Singapore Borrower (“Singapore Advances”) not exceeding the Singapore
Availability Amount. Amounts borrowed under the Revolving Line may be repaid
and, prior to the Revolving Line Maturity Date, reborrowed, subject to the
applicable terms and conditions precedent herein. No Singapore Advances shall be
drawn until satisfaction of the Singapore Conditions Precedent.


(b)Termination; Repayment. The Revolving Line terminates on the Revolving Line
Maturity Date, when the principal amount of all Advances, the unpaid interest
thereon, and all other Obligations relating to the Revolving Line shall be
immediately due and payable.


(c)Early Termination. The Revolving Line may be terminated at the election of US
Borrowers, by not less than thirty days’ irrevocable written notice to the Bank
specifying the termination date (the “Termination Date”). Following the giving
of such notice, no further Credit Extensions may be requested and Bank shall
have no obligation to make Credit Extensions. On the Termination Date the
principal amount of all Advances, the unpaid interest thereon, and all other
Obligations relating to the Revolving Line shall be immediately due and payable.





--------------------------------------------------------------------------------



2.3    Letters of Credit Sublimit.
(a)    As part of the Revolving Line, Bank shall issue or have issued Letters of
Credit denominated in Dollars or a Foreign Currency for Borrower’s account. The
aggregate Dollar Equivalent amount utilized for the issuance of Letters of
Credit shall at all times reduce the amount otherwise available for Advances
under the Revolving Line. The aggregate Dollar Equivalent of the face amount of
outstanding Letters of Credit (including drawn but unreimbursed Letters of
Credit and any Letter of Credit Reserve) may not exceed (i) in the case of US
Borrowers, the lesser of (A) the Letter of Credit Sublimit, (B) the Borrowing
Base, minus the sum of all outstanding principal amounts of any Advances
(including the aggregate Dollar Equivalent of the face amount of any outstanding
Letters of Credit (including drawn but unreimbursed Letters of Credit and any
Letter of Credit Reserve) or (C) the Revolving Line minus the sum of all
outstanding principal amounts of any Advances (including the aggregate Dollar
Equivalent of the face amount of any outstanding Letters of Credit (including
drawn but unreimbursed Letters of Credit and any Letter of Credit Reserve); or
(ii) in the case of the Singapore Borrower, the lesser of (A) the Letter of
Credit Sublimit, (B) Singapore Availability Amount minus the sum of all
outstanding principal amounts of any Singapore Advances (including the aggregate
Dollar Equivalent of the face amount of any outstanding Letters of Credit
(including drawn but unreimbursed Letters of Credit and any Letter of Credit
Reserve) or (C) the Revolving Line minus the sum of all outstanding principal
amounts of any Advances (including the aggregate Dollar Equivalent of the face
amount of any outstanding Letters of Credit (including drawn but unreimbursed
Letters of Credit and any Letter of Credit Reserve). For the avoidance of doubt,
the Existing Letters of Credit shall constitute Letters of Credit hereunder.


(b)    If, on the Revolving Line Maturity Date (or the effective date of any
termination of this Agreement), there are any outstanding Letters of Credit,
then on such date the applicable Borrower shall provide to Bank cash collateral
in an amount equal to at least one hundred five percent (105.0%) for Letters of
Credit denominated in Dollars or at least one hundred ten percent (110.0%) for
Letters of Credit denominated in a Foreign Currency, in each case of the
aggregate Dollar Equivalent of the face amount of all such Letters of Credit
plus all interest, fees, and costs due or estimated by Bank to become due in
connection therewith, to secure all of the Obligations relating to such Letters
of Credit. All Letters of Credit shall be in form and substance acceptable to
Bank in its sole discretion and shall be subject to the terms and conditions of
Bank’s standard Application and Letter of Credit Agreement (the “Letter of
Credit Application”). Each Borrower agrees to execute any further documentation
in connection with the Letters of Credit as Bank may reasonably request. Each
Borrower further agrees to be bound by the regulations and interpretations of
the issuer of any Letters of Credit guarantied by Bank and opened for such
Borrower’s account or by Bank’s interpretations of any Letter of Credit issued
by Bank for such Borrower’s account, and each Borrower understands and agrees
that Bank shall not be liable for any error, negligence, or mistake, whether of
omission or commission, in following any Borrower’s instructions or those
contained in the Letters of Credit or any modifications, amendments, or
supplements thereto.


(c)    The obligation of each Borrower to immediately reimburse Bank for
drawings made under Letters of Credit shall be absolute, unconditional, and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement, such Letters of Credit, and the Letter of Credit Application;
provided that the Singapore Borrower’s reimbursement obligations shall be
limited to drawings made under Letters of Credit issued by Bank for Singapore
Borrower’s account.


(d)    Any Borrower may request that Bank issue a Letter of Credit payable in a
Foreign Currency. If a demand for payment is made under any such Letter of
Credit, Bank shall treat such demand as an Advance to such Borrower of the
Dollar Equivalent of the amount thereof (plus fees and charges in connection
therewith such as wire, cable, SWIFT or similar charges).







--------------------------------------------------------------------------------





(e)    To guard against fluctuations in currency exchange rates, upon the
issuance of any Letter of Credit payable in a Foreign Currency, Bank shall
create a reserve (the “Letter of Credit Reserve”) under the Revolving Line in an
amount equal to a percentage (which percentage shall be determined by Bank in
its sole discretion) of the face amount of such Letter of Credit. The amount of
the Letter of Credit Reserve may be adjusted by Bank from time to time to
account for fluctuations in the exchange rate. The availability of funds under
the Revolving Line shall be reduced by the amount of such Letter of Credit
Reserve for as long as such Letter of Credit remains outstanding.


(f)    If, on the Revolving Line Maturity Date (or the effective date of any
termination of this Agreement) the Borrower’s Adjusted Quick Ratio is less than
1.10:1.00, then with respect to any Letters of Credit that Bank issues or renews
on or after such date, Borrower shall promptly provide to Bank cash collateral
in an amount equal to (x) if such Letters of Credit are denominated in Dollars,
then at least one hundred percent (100%); and (y) if such Letters of Credit are
denominated in a Foreign Currency, then at least one hundred ten percent (110%),
of the Dollar Equivalent of the face amount of all such Letters of Credit plus
all interest, fees, and costs due or to become due in connection therewith (as
estimated by Bank in its reasonable business judgment), to secure all of the
Obligations relating to such Letters of Credit. Notwithstanding anything to the
contrary in this Section 2.3(f), Singapore Borrower’s obligations to provide
cash collateral to secure Obligations with respect to any Letters of Credit
shall only be for any Letters of Credit issued for Singapore Borrower’s account.


2.4    Overadvances. If, at any time, (a) the Revolving Line Utilization exceeds
the lesser of (i) the Revolving Line or (ii) the Borrowing Base, or (b) the
Singapore Utilization exceeds the lesser of (i)(1) the Revolving Line minus (2)
the outstanding aggregate amount of US Advances, or (2) the Singapore Sublimit,
then Borrowers shall immediately pay to Bank in cash the amount of such excess
(such excess, the “Overadvance”). Without limiting Borrowers’ obligation to
repay Bank any Overadvance, Borrowers agree to pay Bank interest on the
outstanding amount of any Overadvance, on demand, at a per annum rate equal to
the rate that is otherwise applicable to Advances plus five percent (5.0%).
Notwithstanding anything to the contrary in this Section 2.4, Singapore
Borrower’s obligations to repay any Overadvance (and any accrued interest
thereon) shall only be for any Advances related to the Singapore Utilization.
2.5    Availability of Optional Currencies.
(a)    Optional Currencies. Borrowers may request in the relevant Notice of
Borrowing under Section 3.4 that an Advance be denominated in an Optional
Currency, in which event the Advance shall, subject to the following provisions,
be denominated in such Optional Currency (each such Advance, an “Optional
Currency Advance”). Borrower shall not be permitted to alter such request
without the written consent of Bank. All other Advances shall be denominated in
Dollars (each such other Advance, a “Dollar Advance”).


(b)    Non-availability of Optional Currencies. If a Borrower requests an
Optional Currency Advance, and (i) Bank notifies such Borrower that it does not
agree to such request; or (ii) Bank is not satisfied that all necessary
governmental and other approvals, authorizations and consents have been
obtained; or (iii) Bank determines that it is not feasible for an Advance to be
denominated in such Optional Currency, then unless Bank otherwise agrees, that
Advance shall be a Dollar Advance.


(c)    Currency of Repayment. Each Advance shall remain, and shall be paid or
repaid (as the case may be) in the Currency in which it was made, but this shall
not restrict the right of Bank to apply the proceeds of Collateral denominated
in one Currency against Obligations denominated in another Currency, and to
effect any necessary Currency conversion for such purpose pursuant to Section
12.3(b).







--------------------------------------------------------------------------------



(d)Currency Margin. If at any time Bank certifies that an Advance or the
aggregate of all outstanding Advances, as the case may be, together with all
accrued but unpaid interest, exceeds (or, in the case of any Advance denominated
in an Optional Currency, would exceed if converted into Dollars at Bank’s spot
rate of exchange for the purchase of Dollars on that day) one hundred ten
percent (110.0%) of the Availability Amount, Borrowers shall promptly prepay the
Advance or Advances in whole or in part sufficient to reduce such amount (or
aggregate amount), or its Dollar-equivalent converted as mentioned above, to one
hundred percent (100.0%) of the Availability Amount, and if Borrowers fail to do
so, Bank may, without prior notice, convert any Advance to Dollars at its spot
rate of exchange. Notwithstanding anything to the contrary in this Section 2.5,
Singapore Borrower’s obligations to prepay any Advance shall only be for any
Advances related to the Singapore Utilization.


2.6    Payment of Interest on the Credit Extensions.
(a)    Interest; Payment. Each Advance shall, at Borrower’s option, in
accordance with the terms of this Agreement, be either in the form of a Prime
Rate Advance or a LIBOR Advance. Each Advance shall bear interest on the
outstanding principal amount thereof from the date when made, continued or
converted until paid in full at a rate per annum equal to (i) for Prime Rate
Advances, the Prime Rate plus the applicable Prime Rate Margin, and (ii) for
LIBOR Advances, the LIBOR Rate plus the applicable LIBOR Rate Margin. On and
after the expiration of any Interest Period applicable to any LIBOR Advance
outstanding on the date of occurrence of an Event of Default or acceleration of
the Obligations, the amount of such LIBOR Advance shall, during the continuance
of such Event of Default or after acceleration, bear interest at a rate per
annum equal to the Prime Rate plus five percent (5.0%). Pursuant to the terms
hereof, interest on each Advance shall be paid in arrears on each Interest
Payment Date. Interest shall also be paid on the date of any prepayment of any
Advance pursuant to this Agreement for the portion of any Advance so prepaid and
upon payment (including prepayment) in full thereof. All accrued but unpaid
interest on the Advances shall be due and payable on the Revolving Line Maturity
Date.


(b)    Prime Rate Advances. Each change in the interest rate of the Prime Rate
Advances based on changes in the Prime Rate shall be effective on the effective
date of such change and to the extent of such change.


(c)    LIBOR Advances. The interest rate applicable to each LIBOR Advance shall
be determined in accordance with Section 3.6(a) hereunder. Subject to Sections
3.5 and 3.6, such rate shall apply during the entire Interest Period applicable
to such LIBOR Advance, and interest calculated thereon shall be payable on the
Interest Payment Date applicable to such LIBOR Advance.


(d)    Computation of Interest. Any interest hereunder will accrue from day to
day and is calculated on the basis of the actual number of days elapsed and a
year of 360 days in the case of any Credit Extension outstanding in any Currency
other than Pounds Sterling, and a year of 365 days in respect of any Credit
Extension outstanding in Pounds Sterling. In computing interest on any Credit
Extension, the date of the making of such Credit Extension shall be included and
the date of payment shall be excluded; provided, however, that if any Credit
Extension is repaid on the same day on which it is made, such day shall be
included in computing interest on such Credit Extension.


(e)Default Rate. Upon the occurrence and during the continuance of an Event of
Default, Obligations shall bear interest at a rate per annum which is five
percent (5.0%) above the rate that would otherwise be applicable thereto (the
“Default Rate”). Payment or acceptance of the increased interest provided in
this Section 2.6(e) is not a permitted alternative to timely payment and shall
not constitute a waiver of any Event of Default or otherwise prejudice or limit
any rights or remedies of Bank.







--------------------------------------------------------------------------------



2.7    Fees. Borrower shall pay to Bank:
(a)Amendment Fee. A fully earned, non-refundable amendment fee of Twenty-Five
Thousand Dollars ($25,000) on the Effective Date;


(b)Letter of Credit Fee. Bank’s customary fees and expenses for the issuance or
renewal of Letters of Credit, including, without limitation, a letter of credit
fee of one percent (1.00%) per annum of the Dollar Equivalent of the face amount
of each Letter of Credit issued, upon the issuance of such Letter of Credit,
each anniversary of the issuance during the term of such Letter of Credit, and
upon the renewal of such Letter of Credit by Bank;


(c)Unused Revolving Line Facility Fee. A fee (the “Unused Revolving Line
Facility Fee”), payable quarterly, in arrears, on a calendar year basis, in an
amount equal to such applicable percentage of the average quarterly unused
portion of the Revolving Line (with the value of Letters of Credit measured at
month end for purposes of calculating the fee under this provision) as set forth
below based on Borrowers’ consolidated financial statements as of the most
recent fiscal quarter end:


Level
Borrowers’ Adjusted
Quick Ratio
Unused Revolving Line
Facility Fee
I
Greater than or equal to
1.10:1.00
0.25% per annum
II
Less than
1.10:1.00
0.35% per annum



For purposes of calculating the Unused Revolving Line Facility Fee, the unused
portion of the Revolving Line shall equal the Revolving Line minus the Revolving
Line Utilization; and
(d)Bank Expenses. All Bank Expenses (including reasonable attorneys’ fees and
expenses for documentation and negotiation of this Agreement) incurred through
and after the Effective Date, when due (or, if no stated due date, upon demand
by Bank).


(e)Fees Fully Earned. Unless otherwise provided in this Agreement or in a
separate writing by Bank, no Borrower shall be entitled to any credit, rebate,
or repayment of any fees earned by Bank pursuant to this Agreement
notwithstanding any termination of this Agreement or the suspension or
termination of Bank’s obligation to make loans and advances hereunder. Bank may
deduct amounts owing by any Borrower under the clauses of this Section 2.7
pursuant to the terms of Section 2.8(c). Bank shall provide Borrower written
notice of deductions made from the Designated Deposit Account pursuant to the
terms of the clauses of this Section 2.7.


2.8    Payments; Application of Payments; Debit of Accounts.


(a)    All payments to be made by Borrowers under any Loan Document shall be
made in immediately available funds in Dollars, without setoff or counterclaim,
before 12:00 p.m. Pacific time on the date when due. Payments of principal
and/or interest received after 12:00 p.m. Pacific time are considered received
at the opening of business on the next Business Day. When a payment is due on a
day that is not







--------------------------------------------------------------------------------



a Business Day, the payment shall be due the next Business Day, and additional
fees or interest, as applicable, shall continue to accrue until paid.


(b)    Bank has the exclusive right to determine the order and manner in which
all payments with respect to the Obligations may be applied; provided, however,
that that Bank shall apply the funds of Singapore Borrower to the Singapore
Obligations, exclusively. Borrowers shall have no right to specify the order or
the accounts to which Bank shall allocate or apply any payments required to be
made by Borrowers to Bank or otherwise received by Bank under this Agreement
when any such allocation or application is not specified elsewhere in this
Agreement. Notwithstanding Bank’s exclusive right to determine the order and
manner in which all payments are applied, pursuant to this Section 2.8(b), Bank
intends to apply such payments as follows: (i) all principal and interest
payments received by Bank, and all proceeds of Collateral received by Bank,
shall be applied (A) first to reduce the balance of principal and interest of
the Revolving Line outstanding, and (B) in the case of payments received from
Singapore Borrower, first to reduce the balance of principal and interest of the
Singapore Obligations; provided that so long as no Event of Default has occurred
and is continuing, any Borrower may specify that any payment made by such
Borrower to Bank shall be for the payment of specific Obligations then due and
payable under any provision of this Agreement or any other Loan Document. For
the avoidance of doubt, in no event shall Bank apply any payments received by
Singapore Borrower to, nor shall any payment by Singapore Borrower be construed
to be for, any Obligation owing by any US Borrower.


(c)    Bank may debit any Borrower’s deposit accounts, including the Designated
Deposit Account, for principal and interest payments or any other amounts such
Borrower owes Bank when due. Notwithstanding anything herein, Bank shall only
debit the deposit accounts of Singapore Borrower for amounts owing under the
Singapore Obligations. These debits shall not constitute a set-off.


2.9    Withholding. Payments received by Bank from Borrowers under this
Agreement will be made free and clear of and without deduction for any and all
present or future taxes, levies, imposts, duties, deductions, withholdings,
assessments, fees or other charges imposed by any Governmental Authority
(including any interest, additions to tax or penalties applicable thereto).
Specifically, however, if at any time any Governmental Authority, applicable
law, regulation or international agreement requires any Borrower to make any
withholding or deduction from any such payment or other sum payable hereunder to
Bank, such Borrower hereby covenants and agrees that the amount due from such
Borrower with respect to such payment or other sum payable hereunder will be
increased to the extent necessary to ensure that, after the making of such
required withholding or deduction, Bank receives a net sum equal to the sum
which it would have received had no withholding or deduction been required, and
such Borrower shall pay the full amount withheld or deducted to the relevant
Governmental Authority. Each Borrower will, upon request, furnish Bank with
proof reasonably satisfactory to Bank indicating that such Borrower has made
such withholding payment; provided, however, that no Borrower need make any
withholding payment if the amount or validity of such withholding payment is
contested in good faith by appropriate and timely proceedings and as to which
payment in full is bonded or reserved against by such Borrower. The agreements
and obligations of each Borrower contained in this Section 2.9 shall survive the
termination of this Agreement.


3    CONDITIONS OF LOANS
3.1    Conditions Precedent to Initial Credit Extension. Bank’s obligation to
make the initial Credit Extension is subject to the condition precedent that
Bank shall have received, in form and substance satisfactory to Bank, such
documents, and completion of such other matters, as Bank may reasonably deem
necessary or appropriate, including, without limitation:







--------------------------------------------------------------------------------



(a)    duly executed original signatures to the Loan Documents;
(b)    duly executed original signatures to the Perfection Certificates for each
Borrower;
(c)    each US Borrower’s Operating Documents and a good standing certificate of
each US Borrower certified by the Secretary of State of the State of Delaware as
of a date no earlier than thirty (30) days prior to the Effective Date;
(d)    duly executed original signatures to the completed Borrowing Resolutions
for each Borrower;
(e)    Singapore Borrower’s Operating Documents;
(f)    certified copies, dated as of a recent date, of financing statement
searches, as Bank shall request, accompanied by written evidence (including any
UCC termination statements) that the Liens indicated in any such financing
statements constitute Permitted Liens;
(g)    evidence satisfactory to Bank that the insurance policies required by
Section 6.7 hereof are in full force and effect, together with appropriate
evidence showing loss payable and/or additional insured clauses in favor of
Bank; and
(h)    payment of the fees and Bank Expenses then due as specified in Section
2.7 hereof.
3.2    Conditions Precedent to all Credit Extensions. Bank’s obligation to make
each Credit Extension, including the initial Credit Extension, is subject to the
following conditions precedent:


(a)Timely receipt of the Credit Extension request and any materials and
documents required by Section 3.4;


(b)the representations and warranties in this Agreement shall be true, accurate,
and complete in all material respects on the date of the proposed Credit
Extension and on the Funding Date of each Credit Extension; provided, however,
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date, and no Event of Default shall have
occurred and be continuing or result from the Credit Extension. Each Credit
Extension is Borrowers’ representation and warranty on that date that the
representations and warranties in this Agreement remain true, accurate, and
complete in all material respects; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date; and


(c)Bank determines to its satisfaction that there has not been a Material
Adverse Change.


3.3    Covenant to Deliver. Borrowers agree to deliver to Bank each item
required to be delivered to Bank under this Agreement as a condition precedent
to any Credit Extension. Borrowers expressly agree that a Credit Extension made
prior to the receipt by Bank of any such item shall not constitute a waiver by
Bank of Borrowers’ obligation to deliver such item, and the making of any Credit
Extension in the absence of a required item shall be in Bank’s sole discretion.









--------------------------------------------------------------------------------



3.4    Procedures for Borrowing.


(a)    Subject to the prior satisfaction of all other applicable conditions to
the making of an Advance set forth in this Agreement, an Advance shall be made
upon Administrative Borrower’s or Singapore Borrower’s (in each case, via an
individual duly authorized by an Administrator) irrevocable written notice
delivered to Bank in the form of a Notice of Borrowing or without instructions
if any Advance is necessary to meet Obligations which have become due. The
Notice of Borrowing shall be made by Borrower through Bank’s online banking
program, provided, however, if Borrower is not utilizing Bank’s online banking
program, then such Notice of Borrowing shall be in the form attached hereto as
Exhibit C and shall be executed by an Authorized Signer. Bank shall have
received satisfactory evidence that the Board has approved that such Authorized
Signer may provide such notices and request Advances. The Notice of Borrowing
must be received by Bank prior to 12:00 p.m. Pacific time, (i) at least three
(3) Business Days prior to the requested Funding Date, in the case of any LIBOR
Advance, and (ii) on the requested Funding Date, in the case of a Prime Rate
Advance, specifying: (1) the amount of the Advance; (2) the Currency in which
such Advance shall be denominated; (3) the requested Funding Date; (4) whether
the Advance is to be comprised of LIBOR Advances or Prime Rate Advances; and (5)
the duration of the Interest Period applicable to any such LIBOR Advances
included in such notice; provided that if the Notice of Borrowing shall fail to
specify the duration of the Interest Period for any Advance comprised of LIBOR
Advances, such Interest Period shall be one (1) month. Notwithstanding any terms
in this Agreement to the contrary, each LIBOR Advance shall not be less than One
Million Dollars ($1,000,000.00) (or one million (1,000,000.00) of the applicable
units for a LIBOR Advance to be made in an Optional Currency) and shall be in a
multiple of One Hundred Thousand Dollars ($100,000.00) (or one hundred thousand
(100,000.00) of the applicable units for a LIBOR Advance to be made in an
Optional Currency). In addition to such Notice of Borrowing, either
Administrative Borrower or Singapore Borrower, as applicable, must promptly
deliver to Bank by electronic mail or through Bank’s online banking program such
reports and information, including without limitation, sales journals, cash
receipts journals, accounts receivable aging reports, as Bank may request in its
sole discretion (including an updated Borrowing Base Certificate signed by a
Responsible Officer if the most recent Borrowing Base Certificate delivered
pursuant to Section 6.2(e) is dated 30 days or more prior to the date of the
Notice of Borrowing).
(b)    On the Funding Date, Bank shall credit proceeds of an Advance to the
Designated Deposit Account denominated in the same Currency as the Currency
requested with respect to the Advance and, subsequently, shall transfer such
proceeds by wire transfer to such other account as the applicable Borrower may
instruct in the Notice of Borrowing. Except for protective payments pursuant to
Section 9.3, no Advances shall be deemed made to any Borrower, and no interest
shall accrue on any such Advance, until the related funds have been deposited in
the applicable Designated Deposit Account.
3.5    Conversion and Continuation Elections.


(a)    So long as (i) no Event of Default exists; (ii) Borrowers shall not have
sent any notice of termination of this Agreement; and (iii) Borrowers shall have
complied with such customary procedures as Bank has established from time to
time for Borrower’s requests for LIBOR Advances, either Administrative Borrower
or Singapore Borrower, as applicable, may, upon irrevocable written notice to
Bank:
(1)elect to convert on any Business Day, Prime Rate Advances into LIBOR
Advances;


(2)elect to continue on any Interest Payment Date any LIBOR Advances maturing on
such Interest Payment Date; or







--------------------------------------------------------------------------------





(3)elect to convert on any Interest Payment Date any LIBOR Advances maturing on
such Interest Payment Date into Prime Rate Advances.


(b)    Either Administrative Borrower or Singapore Borrower, as applicable,
shall deliver a Notice of Conversion/Continuation by electronic mail via Bank’s
online banking program to be received by Bank prior to 12:00 p.m. Pacific time
(i) at least three (3) Business Days in advance of the Conversion Date or
Continuation Date, if any Advances are to be converted into or continued as
LIBOR Advances; and (ii) on the Conversion Date, if any Advances are to be
converted into Prime Rate Advances, in each case specifying the:


(1)    proposed Conversion Date or Continuation Date;


(2)    aggregate amount of the Advances to be converted or continued;


(3)    nature of the proposed conversion or continuation; and


(4)    if the resulting Advance is to be a LIBOR Advance, the duration of the
requested Interest Period.


(c)    If upon the expiration of any Interest Period applicable to any LIBOR
Advances, the applicable Borrower shall have timely failed to select a new
Interest Period to be applicable to such LIBOR Advances or request to convert a
LIBOR Advance into a Prime Rate Advance, Borrower shall be deemed to have
elected (i) for any such Dollar Advances, to convert such LIBOR Advances into
Prime Rate Advances, and (ii) for any such Optional Currency Advances, to, at
Bank’s option, (A) renew such Optional Currency Advance as a one (1) month LIBOR
Advance or (B) repay such Optional Currency Advance.


(d)Any LIBOR Advances shall, at Bank’s option, convert into Prime Rate Advances
in the event that (i) an Event of Default exists, or (ii) the aggregate
principal amount of the Prime Rate Advances which have been previously converted
to LIBOR Advances, or the aggregate principal amount of existing LIBOR Advances
continued, as the case may be, at the beginning of an Interest Period shall at
any time during such Interest Period exceeds the lesser of the Revolving Line or
the Borrowing Base. Borrowers agree to pay Bank, upon demand by Bank (or Bank
may, at its option, debit the Designated Deposit Account or any other account
Borrowers maintain with Bank) any amounts required to compensate Bank for any
loss (including loss of anticipated profits), cost, or expense incurred by Bank,
as a result of the conversion of LIBOR Advances to Prime Rate Advances pursuant
to this Section 3.5(d); provided that any payment made by Singapore Borrower
pursuant to this Section 3.5(d) shall only be for any loss, cost or expense
incurred by Bank related to the Singapore Utilization.


(e)Notwithstanding anything to the contrary contained herein, Bank shall not be
required to purchase Dollar deposits in the London interbank market or other
applicable LIBOR market to fund any LIBOR Advances, but the provisions hereof
shall be deemed to apply as if Bank had purchased such deposits to fund the
LIBOR Advances.


3.6    Special Provisions Governing LIBOR Advances. Notwithstanding any other
provision of this Agreement to the contrary, the following provisions shall
govern with respect to LIBOR Advances as to the matters covered:









--------------------------------------------------------------------------------



(a)    Determination of Applicable Interest Rate. As soon as practicable on each
Interest Rate Determination Date, Bank shall determine (which determination
shall, absent manifest error in calculation, be final, conclusive and binding
upon all parties) the interest rate that shall apply to the LIBOR Advances for
which an interest rate is then being determined for the applicable Interest
Period and shall promptly give notice thereof (in writing or by telephone
confirmed in writing) to Borrowers.


(b)    Inability to Determine Applicable Interest Rate. In the event that Bank
shall have determined (which determination shall be final and conclusive and
binding upon all parties hereto), on any Interest Rate Determination Date with
respect to any LIBOR Advance, that by reason of circumstances affecting the
London interbank market adequate and fair means do not exist for ascertaining
the interest rate applicable to such LIBOR Advance on the basis provided for in
the definition of LIBOR, Bank shall on such date give notice (by facsimile or by
telephone confirmed in writing) to the applicable Borrower of such
determination, whereupon (i) no Advances may be made as, or converted to, LIBOR
Advances until such time as Bank notifies the applicable Borrower that the
circumstances giving rise to such notice no longer exist, and (ii) any Notice of
Borrowing or Notice of Conversion/Continuation given by the applicable Borrowers
with respect to LIBOR Advances in respect of which such determination was made
shall be deemed to be rescinded by such Borrower.


(c)    Compensation for Breakage or Non-Commencement of Interest Periods. If (i)
for any reason, other than a default by Bank or any failure of Bank to fund
LIBOR Advances due to impracticability or illegality under Sections 3.7(c) and
3.7(d) of this Agreement, a borrowing or a conversion to or continuation of any
LIBOR Advance does not occur on a date specified in a Notice of Borrowing or a
Notice of Conversion/Continuation, as the case may be, or (ii) any complete or
partial principal payment or reduction of a LIBOR Advance, or any conversion of
any LIBOR Advance, occurs on a date prior to the last day of an Interest Period
applicable to that LIBOR Advance, including due to voluntary or mandatory
prepayment or acceleration, then, in each case, the applicable Borrower shall
compensate Bank, upon written request by Bank, for all losses and expenses
incurred by Bank in an amount equal to the excess, if any, of:


(A)    the amount of interest that would have accrued on the amount (1) not
borrowed, converted or continued as provided in clause (i) above, or (2) paid,
reduced or converted as provided in clause (ii) above, for the period from (y)
the date of such failure to borrow, convert or continue as provided in clause
(i) above, or the date of such payment, reduction or conversion as provided in
clause (ii) above, as the case may be, to (z) in the case of a failure to
borrow, convert or continue as provided in clause (i) above, the last day of the
Interest Period that would have commenced on the date of such borrowing,
conversion or continuing but for such failure, and in the case of a payment,
reduction or conversion prior to the last day of an Interest Period applicable
to a LIBOR Advance as provided in clause (ii) above, the last day of such
Interest Period, in each case at the applicable rate of interest or other return
for such LIBOR Advance(s) provided for herein (excluding, however, the LIBOR
Rate Margin included therein, if any), over
(B)    the interest which would have accrued to Bank on the applicable amount
provided in clause (A) above through the purchase of a Eurodollar deposit
bearing interest at the rate obtained pursuant to the definition of LIBOR Rate
on the date of such failure to borrow, convert or continue as provided in clause
(i) above, or the date of such payment, reduction or conversion as provided in
clause (ii) above, as the case may be, for a period equal to the remaining
period of such applicable Interest Period provided in clause (A) above.







--------------------------------------------------------------------------------



Bank’s request shall set forth the manner and method of computing such
compensation and such determination as to such compensation shall be conclusive
absent manifest error. Notwithstanding anything herein to the contrary, any
payments made by Singapore Borrower pursuant to this Section 3.6(c) shall be
limited to amounts specified in subclauses (A) and (B) above incurred by Bank
related to the Singapore Utilization.
(d)    Assumptions Concerning Funding of LIBOR Advances. Calculation of all
amounts payable to Bank under this Section 3.6 and under Section 3.7 shall be
made as though Bank had actually funded each relevant LIBOR Advance through the
purchase of a Eurodollar deposit bearing interest at the rate obtained pursuant
to the definition of LIBOR Rate in an amount equal to the amount of such LIBOR
Advance and having a maturity comparable to the relevant Interest Period;
provided, however, that Bank may fund each of its LIBOR Advances in any manner
it sees fit and the foregoing assumptions shall be utilized only for the
purposes of calculating amounts payable under this Section 3.6 and under Section
3.7.


(e)    LIBOR Advances After an Event of Default. After the occurrence and during
the continuance of an Event of Default, (i) Borrowers may not elect to have an
Advance be made or continued as, or converted to, a LIBOR Advance after the
expiration of any Interest Period then in effect for such Advance and (ii)
subject to the provisions of Section 3.6(c), any Notice of
Conversion/Continuation given by a Borrower with respect to a requested
conversion/continuation that has not yet occurred shall, at Bank’s option, be
deemed to be rescinded by such Borrower and be deemed a request to convert or
continue Advances referred to therein as Prime Rate Advances.


3.7    Additional Requirements/Provisions Regarding LIBOR Advances.


(a)    Borrowers shall pay Bank, upon demand by Bank, from time to time such
amounts as Bank may determine to be necessary to compensate it for any costs
incurred by Bank that Bank determines are attributable to its making or
maintaining of any amount receivable by Bank hereunder in respect of any LIBOR
Advances relating thereto (such increases in costs and reductions in amounts
receivable being herein called “Additional Costs”), in each case resulting from
any Regulatory Change which:


(i)changes the basis of taxation of any amounts payable to Bank under this
Agreement in respect of any LIBOR Advances (other than changes which affect
taxes measured by or imposed on the overall net income of Bank by the
jurisdiction in which Bank has its principal office);


(ii)imposes or modifies any reserve, special deposit or similar requirements
relating to any extensions of credit or other assets of, or any deposits with,
or other liabilities of Bank (including any LIBOR Advances or any deposits
referred to in the definition of LIBOR); or


(iii)imposes any other condition affecting this Agreement (or any of such
extensions of credit or liabilities);


(iv)

provided that any payments made by Singapore Borrower pursuant to this Section
3.7(a) shall only be for any Additional Costs incurred by Bank related to the
Singapore Utilization.
Bank will notify Borrowers of any event occurring after the Effective Date which
will entitle Bank to compensation pursuant to this Section 3.7(a) as promptly as
practicable after it obtains knowledge thereof and determines to request such
compensation. Bank will furnish Borrowers with a statement setting forth the
basis and amount of each request by Bank for compensation under this Section
3.7(a). Determinations and allocations by Bank for purposes of this Section
3.7(a) of the effect of any Regulatory







--------------------------------------------------------------------------------



Change on its costs of maintaining its obligations to make LIBOR Advances, of
making or maintaining LIBOR Advances, or on amounts receivable by it in respect
of LIBOR Advances, and of the additional amounts required to compensate Bank in
respect of any Additional Costs, shall be conclusive absent manifest error.
(b)    If Bank shall determine that the adoption or implementation of any
applicable law, rule, regulation, or treaty regarding capital adequacy, or any
change therein, or any change in the interpretation or administration thereof by
any governmental authority, central bank, or comparable agency charged with the
interpretation or administration thereof, or compliance by Bank (or its
applicable lending office) with any request or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank, or comparable agency, has or would have the effect of reducing the rate of
return on capital of Bank or any person or entity controlling Bank (a “Bank
Parent”) as a consequence of its obligations hereunder to a level below that
which Bank (or its Bank Parent) could have achieved but for such adoption,
change, or compliance (taking into consideration policies with respect to
capital adequacy) by an amount deemed by Bank to be material, then from time to
time, within five (5) days after demand by Bank, Borrowers shall pay to Bank
such additional amount or amounts as will compensate Bank for such reduction. A
statement of Bank claiming compensation under this Section 3.7(b) and setting
forth the additional amount or amounts to be paid to it hereunder shall be
conclusive absent manifest error.


Notwithstanding anything to the contrary in this Section 3.7, Borrower shall not
be required to compensate Bank pursuant to this Section 3.7(b) for any amounts
incurred more than nine (9) months prior to the date that Bank notifies Borrower
of Bank’s intention to claim compensation therefor; provided that if the
circumstances giving rise to such claim have a retroactive effect, then such
nine-month period shall be extended to include the period of such retroactive
effect. The obligations of Borrower arising pursuant to this Section 3.7(b)
shall survive the Revolving Line Maturity Date, the termination of this
Agreement and the repayment of all Obligations; provided, however, that any
payments made by Singapore Borrower pursuant to this Section 3.7(b) shall only
be for any amount demanded by Bank related to the Singapore Utilization.
(c)    If, at any time, Bank, in its sole and absolute discretion, determines
that (i) the amount of LIBOR Advances for periods equal to the corresponding
Interest Periods are not available to Bank in the offshore currency interbank
markets, or (ii) LIBOR does not accurately reflect the cost to Bank of lending
the LIBOR Advances, then Bank shall promptly give notice thereof to Borrowers.
Upon the giving of such notice, Bank’s obligation to make the LIBOR Advances
shall terminate; provided, however, LIBOR Advances shall not terminate if Bank
and Borrowers agree in writing to a different interest rate applicable to LIBOR
Advances.
 
(d)    If it shall become unlawful for Bank to continue to fund or maintain any
LIBOR Advances, or to perform its obligations hereunder, upon demand by Bank,
Borrowers shall prepay the LIBOR Advances in full with accrued interest thereon
and all other amounts payable by Borrowers hereunder (including, without
limitation, any amount payable in connection with such prepayment pursuant to
Section 3.7(c)(ii)); provided that any payments made by Singapore Borrower
pursuant to this Section 3.7(d) shall only be for any demand by Bank related to
the Singapore Utilization. Notwithstanding the foregoing, to the extent a
determination by Bank as described above relates to a LIBOR Advance then being
requested by Borrowers pursuant to a Notice of Borrowing or a Notice of
Conversion/Continuation, Borrowers shall have the option, subject to the
provisions of Section 3.7(c)(ii), to (i) rescind such Notice of Borrowing or
Notice of Conversion/Continuation by giving notice (by facsimile or by telephone
confirmed in writing) to Bank of such rescission on the date on which Bank gives
notice of its determination as described above, or (ii) modify such Notice of
Borrowing or Notice of Conversion/Continuation to obtain a Prime Rate Advance or







--------------------------------------------------------------------------------



to have outstanding Advances converted into or continued as Prime Rate Advances
by giving notice (by facsimile or by telephone confirmed in writing) to Bank of
such modification on the date on which Bank gives notice of its determination as
described above.


4    CREATION OF SECURITY INTEREST


4.1    Grant of Security Interest.
  
(a)    US Borrowers. Each US Borrower hereby grants Bank, to secure the prompt
payment and performance in full of all of the Obligations of Borrowers, a
continuing security interest in, and pledges to Bank, the US Collateral,
wherever located, whether now owned or hereafter acquired or arising, and all
proceeds and products thereof. Notwithstanding the foregoing, at all times the
Collateral shall include all proceeds of all Intellectual Property of each US
Borrower (whether acquired upon the sale, lease, license, exchange or other
disposition of such Intellectual Property) and all other rights arising out of
such Intellectual Property.


(b)    Singapore Borrower. Singapore Borrower hereby grants Bank, to secure the
prompt payment and performance in full of all of the Singapore Obligations, a
continuing security interest in, and pledges to Bank, the Singapore Collateral,
wherever located, whether now owned or hereafter acquired or arising, and all
proceeds and products thereof. Notwithstanding the foregoing, at all times the
Singapore Collateral shall include all proceeds of all Intellectual Property of
Singapore Borrower (whether acquired upon the sale, lease, license, exchange or
other disposition of such Intellectual Property) and all other rights arising
out of such Intellectual Property.


(c)    Bank Services Agreements. Each Borrower acknowledges that it previously
has entered, and/or may in the future enter, into Bank Services Agreements with
Bank. Regardless of the terms of any Bank Services Agreement, each Borrower
agrees that any amounts Borrowers owe Bank thereunder shall be deemed to be
Obligations hereunder and that it is the intent of each Borrower and Bank to
have (i) all such Obligations secured by the first priority perfected security
interest in the US Collateral and (ii) all such Singapore Obligations also
secured by the Singapore Collateral granted herein (in each case, subject only
to Permitted Liens that are permitted pursuant to the terms of this Agreement to
have superior priority to Bank’s Lien in this Agreement). If this Agreement is
terminated, Bank’s Lien in the Collateral shall continue until the Obligations
(other than inchoate indemnity obligations) are repaid in full in cash. Upon
payment in full in cash of the Obligations (other than inchoate indemnity
obligations) and at such time as Bank’s obligation to make Credit Extensions has
terminated, Bank shall, at the sole cost and expense of Borrower, release its
Liens in the Collateral and all rights therein shall revert to Borrower. In the
event (x) all Obligations (other than inchoate indemnity obligations), except
for Bank Services, are satisfied in full, and (y) this Agreement is terminated,
Bank shall terminate the security interest granted herein upon Borrower
providing cash collateral acceptable to Bank in its good faith business judgment
for Bank Services, if any. In the event such Bank Services consist of
outstanding Letters of Credit, Borrower shall provide to Bank cash collateral in
an amount equal to (x) if such Letters of Credit are denominated in Dollars,
then at least one hundred five percent (105.0%); and (y) if such Letters of
Credit are denominated in a Foreign Currency, then at least one hundred ten
percent (110.0%), of the Dollar Equivalent of the face amount of all such
Letters of Credit plus all interest, fees, and costs due or to become due in
connection therewith (as estimated by Bank in its business judgment), to secure
all of the Obligations relating to such Letters of Credit.


4.2    Priority of Security Interest. Each Borrower represents, warrants, and
covenants that, except in the case of deposit accounts not requiring a Control
Agreement pursuant to Section 6.8, the security interest granted herein is and
shall at all times continue to be a first priority perfected security interest
in the







--------------------------------------------------------------------------------



Collateral (subject only to Permitted Liens that are permitted pursuant to the
terms of this Agreement to have superior priority to Bank’s Lien under this
Agreement) and subject to completion of the following, at Bank’s sole
discretion: (a) in the case of all Collateral in which a security interest may
be perfected by filing a financing statement under the Code, upon completion of
such filings, (b) with respect to any Collateral Account, Bank having control
(as defined in the Code) of such Collateral Account, (c) in the case of
Collateral covered by a certificate of title, the security interest of Bank is
indicated on such certificate of title if required by applicable law, (d) in the
case of the Singapore Collateral, the security interest of Bank is perfected
pursuant to applicable law, and (e) in the case of all other Collateral, as
required by the Code or applicable law. If any Borrower shall acquire a
commercial tort claim, such Borrower shall promptly notify Bank in a writing
signed by such Borrower of the general details thereof and grant to Bank in such
writing a security interest therein and in the proceeds thereof, all upon the
terms of this Agreement, with such writing to be in form and substance
reasonably satisfactory to Bank.


4.3    Authorization to File Financing Statements. Each Borrower hereby
authorizes Bank to file financing statements and register the particulars of the
security interest created in respect of the Singapore Collateral with any
regulatory authority, without notice to any Borrower, with all appropriate
jurisdictions to perfect or protect Bank’s interest or rights hereunder,
including a notice that any disposition of the Collateral not otherwise
permitted under Section 7.1, by any Borrower or any other Person, shall be
deemed to violate the rights of Bank under the Code. Such financing statements
may indicate the Collateral as “all assets of the Debtor” or words of similar
effect, or as being of an equal or lesser scope, or with greater detail, all in
Bank’s discretion.


5    REPRESENTATIONS AND WARRANTIES


Each Borrower represents and warrants as follows:
5.1    Due Organization, Authorization; Power and Authority. Each Borrower is
duly existing and in good standing in its jurisdiction of formation and is
qualified and licensed to do business and is in good standing in any
jurisdiction in which the conduct of its business or its ownership of property
requires that it be qualified except where the failure to do so could not
reasonably be expected to cause a Material Adverse Change in such Borrower’s
business. In connection with this Agreement, Borrowers have delivered to Bank
completed certificates signed by each Borrower entitled “Perfection
Certificate.” Each Borrower represents and warrants to Bank that (a) such
Borrower’s exact legal name is that indicated on the Perfection Certificate and
on the signature page hereof; (b) such Borrower is an organization of the type
and is organized in the jurisdiction set forth in the Perfection Certificate;
(c) the Perfection Certificate accurately sets forth such Borrower’s
organizational identification number or accurately states that such Borrower has
none; (d) the Perfection Certificate accurately sets forth such Borrower’s place
of business, or, if more than one, its chief executive office as well as such
Borrower’s mailing address (if different than its chief executive office); (e)
such Borrower (and each of its predecessors) has not, in the past five (5)
years, changed its jurisdiction of formation, organizational structure or type,
or any organizational number assigned by its jurisdiction; and (f) all other
information set forth on the Perfection Certificate pertaining to such Borrower
and each of its Subsidiaries is accurate and complete (it being understood and
agreed that such Borrower may from time to time update certain information in
the Perfection Certificate after the Effective Date to the extent permitted by
one or more specific provisions in this Agreement). If any Borrower is not now a
Registered Organization but later becomes one, such Borrower shall promptly
notify Bank of such occurrence and provide Bank with such Borrower’s
organizational identification number. The execution, delivery and performance by
each Borrower of the Loan Documents to which it is a party have been duly
authorized, and do not, in any material respect, (i) conflict with any of such
Borrower’s organizational documents, (ii) contravene, conflict with, constitute
a default under or violate any material Requirement of Law, (iii) contravene,
conflict or violate







--------------------------------------------------------------------------------



any applicable order, writ, judgment, injunction, decree, determination or award
of any Governmental Authority by which such Borrower or any of its Subsidiaries
or any of their property or assets may be bound or affected, (iv) require any
action by, filing, registration, or qualification with, or Governmental Approval
from, any Governmental Authority (except such Governmental Approvals which have
already been obtained and are in full force and effect) or (v) conflict with,
contravene, constitute an event of default or breach under, or would result in
or permit the termination or acceleration of, any material agreement by which
such Borrower is bound. Each Borrower is not in default under any agreement to
which it is a party or by which it is bound in which the default could
reasonably be expected to cause a Material Adverse Change in such Borrower’s
business.
  
5.2    Collateral. Each Borrower has good title to, has rights in, and the power
to transfer each item of the Collateral upon which it purports to grant a Lien
hereunder, free and clear of any and all Liens except Permitted Liens. No
Borrower has any Collateral Accounts at or with any bank or financial
institution other than Bank or Bank’s Affiliates except for the Collateral
Accounts described in the Perfection Certificates delivered to Bank in
connection herewith and which the applicable Borrower has taken such actions as
are necessary to give Bank a perfected security interest therein, pursuant to
the terms of Section 6.8(b). The Accounts are bona fide, existing obligations of
the Account Debtors.


The Collateral is not in the possession of any third party bailee (such as a
warehouse) except as otherwise provided in the Perfection Certificate. None of
the components of the Collateral shall be maintained at locations other than as
provided in the Perfection Certificate or as permitted pursuant to Section 7.2.
Except for obsolete goods or excess material related to Inventory that will not
be marketed for sale, all Inventory is in all material respects of good and
marketable quality, free from material defects.
Each Borrower is the sole owner of the Intellectual Property which it owns or
purports to own except for (a) non-exclusive licenses granted to its customers
in the ordinary course of business, (b) over-the-counter software that is
commercially available to the public, and (c) material Intellectual Property
licensed to such Borrower. Each Patent which it owns or purports to own and
which is material to such Borrower’s business is valid and enforceable, and no
part of the Intellectual Property which such Borrower owns or purports to own
and which is material to such Borrower’s business has been judged invalid or
unenforceable, in whole or in part. To the best of each Borrower’s knowledge, no
claim has been made that any part of the Intellectual Property violates the
rights of any third party except to the extent such claim would not reasonably
be expected to cause a Material Adverse Change in any Borrower’s business.
5.3    Accounts Receivable; Inventory.
  
(a)    For each Account with respect to which Advances are requested, on the
date each Advance is requested and made, such Account shall be an Eligible
Account.


(b)    All statements made and all unpaid balances appearing in all invoices,
instruments and other documents evidencing the Eligible Accounts are and shall
be true and correct and all such invoices, instruments and other documents, and
all of Borrowers’ Books are genuine and in all respects what they purport to be.
All sales and other transactions underlying or giving rise to each Eligible
Account shall comply in all material respects with all applicable laws and
governmental rules and regulations. No Borrower has any knowledge of any actual
or imminent Insolvency Proceeding of any Account Debtor whose accounts are
Eligible Accounts in any Borrowing Base Report. To the best of each Borrower’s
knowledge, all signatures and endorsements on all documents, instruments, and
agreements relating to all Eligible Accounts are







--------------------------------------------------------------------------------



genuine, and all such documents, instruments and agreements are legally
enforceable in accordance with their terms


(c)    For any item of Inventory, such Inventory is maintained in the manner as
described by each Borrower in the Perfection Certificates (or at any location
permitted under Section 7.2).
 
5.4    Litigation. Other than as set forth in the Perfection Certificates, there
are no actions or proceedings pending or, to the knowledge of any Responsible
Officer, threatened in writing by or against any Borrower or any of its
Subsidiaries, that, if determined adversely, could reasonably be expected to
cause a Material Adverse Change.


5.5    Financial Statements; Financial Condition. All consolidated financial
statements for Borrowers and any of their Subsidiaries delivered to Bank fairly
present in all material respects Borrowers’ consolidated financial condition and
Borrowers’ consolidated results of operations. There has not been any material
deterioration in Borrowers’ consolidated financial condition since the date of
the most recent financial statements submitted to Bank.


5.6    Solvency. The fair salable value of Borrowers’ consolidated assets
(including goodwill minus disposition costs) exceeds the fair value of
Borrowers’ liabilities; no Borrower is left with unreasonably small capital
after the transactions in this Agreement; and each Borrower is able to pay its
debts (including trade debts) as they mature.


5.7    Regulatory Compliance. No Borrower is an “investment company” or a
company “controlled” by an “investment company” under the Investment Company Act
of 1940, as amended. No Borrower is engaged as one of its important activities
in extending credit for margin stock (under Regulations X, T and U of the
Federal Reserve Board of Governors). Each Borrower (a) has complied with all
Requirements of Law, and (b) has not violated any Requirements of Law the
violation of which could reasonably be expected to cause a Material Adverse
Change. None of any Borrower’s or any of its Subsidiaries’ properties or assets
has been used by such Borrower or any Subsidiary or, to the best of such
Borrower’s knowledge, by previous Persons, in disposing, producing, storing,
treating, or transporting any hazardous substance other than in accordance with
any Requirements of Law. Each Borrower and each of its Subsidiaries have
obtained all consents, approvals and authorizations of, made all declarations or
filings with, and given all notices to, all Governmental Authorities that are
necessary to continue their respective businesses as currently conducted.


5.8    Subsidiaries; Investments. No Borrower owns any stock, partnership, or
other ownership interest or other equity securities except for Permitted
Investments.
  
5.9    Tax Returns and Payments; Pension Contributions. Each Borrower has timely
filed all income tax and other material required tax returns and reports, and
each Borrower has timely paid all income tax and other material foreign,
federal, state and local taxes, assessments, deposits and contributions owed by
such Borrower except to the extent such taxes are being contested in good faith
by appropriate proceedings promptly instituted and diligently conducted, so long
as such reserve or other appropriate provision, if any, as shall be required in
conformity with GAAP shall have been made therefor.
  
To the extent any Borrower defers payment of any contested taxes, such Borrower
shall (i) notify Bank in writing of the commencement of, and any material
development in, the proceedings, and (ii) post bonds or take any other steps
required to prevent the Governmental Authority levying such contested taxes from
obtaining a Lien upon any of the Collateral that is other than a “Permitted
Lien.” Except as







--------------------------------------------------------------------------------



disclosed in the Perfection Certificates, no Borrower is aware of any claims or
adjustments proposed for any of such Borrower’s prior tax years which could
result in additional taxes becoming due and payable by such Borrower. Each
Borrower has paid all amounts necessary to fund all present pension, profit
sharing and deferred compensation plans in accordance with their terms, and no
Borrower has withdrawn from participation in, and has not permitted partial or
complete termination of, or permitted the occurrence of any other event with
respect to, any such plan which could reasonably be expected to result in any
liability of such Borrower, including any liability to the Pension Benefit
Guaranty Corporation or its successors or any other governmental agency.
5.10    Use of Proceeds. Borrower shall use the proceeds of the Credit
Extensions solely as working capital and to fund its general business
requirements and not for personal, family, household or agricultural purposes.


5.11    Patriot Act. To the extent applicable, each Borrower is in compliance,
in all material respects, with the (a) Trading with the Enemy Act, as amended,
and each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (b) Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act of 2001) (the “Patriot Act”). No part of the
proceeds of the loans made hereunder will be used by any Loan Party or any of
their Affiliates, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.


5.12    Full Disclosure. No written representation, warranty or other statement
of Borrowers in any certificate or written statement given to Bank, as of the
date such representation, warranty, or other statement was made, taken together
with all such written certificates and written statements given to Bank,
contains any untrue statement of a material fact or omits to state a material
fact necessary to make the statements contained in the certificates or
statements not misleading (it being recognized by Bank that the projections and
forecasts provided by Borrowers in good faith and based upon reasonable
assumptions are not viewed as facts and that actual results during the period or
periods covered by such projections and forecasts may differ from the projected
or forecasted results).


5.13    Definition of “Knowledge.” For purposes of the Loan Documents, whenever
a representation or warranty is made to any Borrower’s knowledge or awareness,
to the “best of” any Borrower’s knowledge, or with a similar qualification,
knowledge or awareness means the actual knowledge, after reasonable
investigation, of any Responsible Officer.


6    AFFIRMATIVE COVENANTS


Each Borrower shall, and shall cause its Subsidiaries to, do all of the
following:
6.1    Government Compliance.
  
(a)    Maintain its and all its Subsidiaries’ legal existence and good standing
in their respective jurisdictions of formation and maintain qualification in
each jurisdiction in which the failure to so qualify would reasonably be
expected to cause a Material Adverse Change. Each Borrower shall comply, and
have each Subsidiary comply, in all material respects, with all laws, ordinances
and regulations to which it is subject.







--------------------------------------------------------------------------------



(b)    Obtain all of the Governmental Approvals necessary for the performance by
such Borrower of its obligations under the Loan Documents to which it is a party
and the grant of a security interest to Bank in all of its property, except to
the extent that failure to obtain such Governmental Approvals could not, in the
aggregate, reasonably be expected to cause a Material Adverse Change. Upon
request of Bank, Borrower shall promptly provide copies of any such obtained
Governmental Approvals to Bank.


6.2    Financial Statements, Reports, Certificates. Provide Bank with the
following:


(a)a Borrowing Base Report (and any schedules related thereto and including any
other information requested by Bank with respect to Borrowers’ Accounts) (i)
with each request for an Advance, (ii) no later than Friday of each week when a
Streamline Period is not in effect, and (iii) within thirty (30) days after the
end of each month when a Streamline Period is in effect;


(b)as soon as available, and within five (5) days of filing with the SEC, but no
later than forty-five (45) days after the last day of each of the first three
quarters of Parent’s fiscal year, company prepared consolidated financial
statements for such quarter prepared under GAAP (or IFRS, if applicable),
consistently applied, certified by a Responsible Officer and in a form
acceptable to Bank;


(c)as soon as available, and within five (5) days of filing with the SEC, but no
later than ninety (90) days after the last day of Parent’s fiscal year, audited
consolidated financial statements prepared under GAAP (or IFRS, if applicable),
consistently applied, together with an unqualified opinion on the financial
statements from an independent certified public accounting firm acceptable to
Bank in its reasonable discretion;


(d)included with any Borrowing Base Report required pursuant to Section 6.2(a)
(i) weekly or monthly, as applicable, Domestic accounts receivable agings, aged
by invoice date, (ii) weekly or monthly, as applicable, accounts payable agings,
aged by invoice date, and outstanding or held check registers, if any, and (iii)
weekly or monthly, as applicable, reconciliations of accounts receivable agings
(aged by invoice date), transaction reports, Deferred Revenue report and
unbilled accounts report;


(e)within thirty (30) days after the last day of each month and together with
the Borrowing Base Reports, a duly completed Borrowing Base Certificate signed
by a Responsible Officer;


(f)within thirty (30) days after the last day of each month, a cash holdings
report;


(g)as soon as available, but no later than thirty (30) days after the last day
of each month, together with a company prepared consolidated balance sheet
covering Borrowers’ and each of their Subsidiary’s operations for such month in
a form acceptable to Bank (the “Monthly Financial Statements”), a duly completed
Compliance Certificate signed by a Responsible Officer, (i) certifying as of the
end of such month (A) calculations showing compliance with the financial
covenant set forth in Section 6.9(a) and (B) that Borrowers were in full
compliance with all of the terms and conditions of this Agreement; provided
that, with respect to the financial covenants set forth in this Agreement,
Borrowers shall only be required to certify compliance with the financial
covenant set forth in Section 6.9(a), and (ii) setting forth and such other
information as Bank may reasonably request;
 
(h)within thirty (30) days after the last day of each fiscal quarter, a duly
completed Compliance Certificate signed by a Responsible Officer, certifying
that as of the end of such fiscal quarter, Borrowers were in full compliance
with all of the terms and conditions of this Agreement, and setting forth
calculations showing compliance with the financial covenants set forth in this
Agreement and such other







--------------------------------------------------------------------------------



information as Bank may reasonably request, including, without limitation, a
statement that at the end of such fiscal quarter there were no held checks;


(i)within the earlier to occur of (A) forty-five (45) days after the end of each
fiscal year of Parent or (B) 10 days after approval by Parent’s Board of
Directors, annual operating budgets for the upcoming fiscal year of Parent
(including income statements, balance sheets, cash flow statements and other
annual financial projections, by fiscal quarter), together with any related
business forecasts used in the preparation of such annual operating budgets;


(j)prompt report of any legal actions pending or threatened in writing against
Borrower or any of its Subsidiaries that could result in damages or costs to
Borrower or any of its Subsidiaries of, individually or in the aggregate, One
Million Dollars ($1,000,000) or more;


(k)prompt written notice of any changes to the beneficial ownership information
set out in Exhibit I. Borrower understands and acknowledges that Bank relies on
such true, accurate and up-to-date beneficial ownership information to meet
Bank’s regulatory obligations to obtain, verify and record information about the
beneficial owners of its legal entity customers; and


(l)other financial information reasonably requested by Bank.


Documents required to be delivered pursuant to the terms hereof (to the extent
any such documents are included in materials otherwise filed with the SEC) may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date on which Borrower posts such documents, or provides a link
thereto, on Borrowers’ website on the Internet at Borrowers’ website address.
6.3    Accounts Receivable.


(a)    Schedules and Documents Relating to Accounts. Borrowers shall deliver to
Bank transaction reports and schedules of collections, as provided in Section
6.2, on Bank’s standard forms; provided, however, that Borrowers’ failure to
execute and deliver the same shall not affect or limit Bank’s Lien and other
rights in all of Borrowers’ Accounts, nor shall Bank’s failure to advance or
lend against a specific Account affect or limit Bank’s Lien and other rights
therein. If requested by Bank, Borrowers shall furnish Bank with copies (or, at
Bank’s request, originals) of all contracts, orders, invoices, and other similar
documents, and all shipping instructions, delivery receipts, bills of lading,
and other evidence of delivery, for any goods the sale or disposition of which
gave rise to such Accounts. In addition, Borrowers shall deliver to Bank, on its
request, the originals of all instruments, chattel paper, security agreements,
guarantees and other documents and property evidencing or securing any Accounts,
in the same form as received, with all necessary indorsements, and copies of all
credit memos.
 
(b)    Disputes. Borrowers shall promptly notify Bank of all material disputes
or claims relating to Accounts. Borrowers may forgive (completely or partially),
compromise, or settle any Account for less than payment in full, or agree to do
any of the foregoing so long as (i) Borrowers do so in good faith, in a
commercially reasonable manner, in the ordinary course of business, in
arm’s-length transactions, and reports the same to Bank in the regular reports
provided to Bank; (ii) no Event of Default has occurred and is continuing; and
(iii) after taking into account all such discounts, settlements and forgiveness,
the total outstanding Advances will not exceed the lesser of the Revolving Line
or the Borrowing Base.
 
(c)    Collection of Accounts. Each Borrower shall direct its respective Account
Debtors to deliver or transmit all proceeds of Accounts into a lockbox account,
or via electronic deposit capture into







--------------------------------------------------------------------------------



a “blocked account” as specified by Bank (either such account, the “Cash
Collateral Account”), pursuant to a blocked account agreement in form and
substance satisfactory to Bank. Whether or not an Event of Default has occurred
and is continuing, each Borrower shall immediately deliver all payments on and
proceeds of Accounts to the applicable Cash Collateral Account. Subject to
Bank’s right to maintain a reserve pursuant to Section 6.3(d), all amounts
received in the applicable Cash Collateral Account shall be (i) when a
Streamline Period is not in effect, applied to immediately reduce the
Obligations under the Revolving Line (unless Bank, in its sole discretion, at
times when an Event of Default exists, elects not to so apply such amounts), or
(ii) when a Streamline Period is in effect, transferred on a daily basis to the
applicable Borrower’s operating account with Bank. Each Borrower hereby
authorizes Bank to transfer to the Cash Collateral Account any amounts that Bank
reasonably determines are proceeds of the Accounts (provided that Bank is under
no obligation to do so and this allowance shall in no event relieve any Borrower
of its obligations hereunder).


(d)    Reserves. Notwithstanding any terms in this Agreement to the contrary, at
times when an Event of Default exists, Bank may hold any proceeds of the
Accounts and any amounts in the Cash Collateral Account that are not applied to
the Obligations pursuant to Section 6.3(c) above (including amounts otherwise
required to be transferred to any Borrower’s operating account with Bank when a
Streamline Period is in effect) as a reserve to be applied to any Obligations
regardless of whether such Obligations are then due and payable.


(e)    Returns. Provided no Event of Default has occurred and is continuing, if
any Account Debtor returns any Inventory to Borrowers, Borrowers shall promptly
(i) determine the reason for such return, (ii) issue a credit memorandum to the
Account Debtor in the appropriate amount, and (iii) provide a copy of such
credit memorandum to Bank, upon request from Bank. In the event any attempted
return occurs after the occurrence and during the continuance of any Event of
Default, Borrowers shall hold the returned Inventory in trust for Bank, and
immediately notify Bank of the return of the Inventory.
  
(f)Verifications; Confirmations; Credit Quality; Notifications. Bank may, from
time to time, (i) verify and confirm directly with the respective Account
Debtors the validity, amount and other matters relating to the Accounts, either
in the name of Borrowers or Bank or such other name as Bank may choose, and
notify any Account Debtor of Bank’s security interest in such Account and/or
(ii) conduct a credit check of any Account Debtor to approve any such Account
Debtor’s credit.
  
(g)No Liability. Bank shall not be responsible or liable for any shortage or
discrepancy in, damage to, or loss or destruction of, any goods, the sale or
other disposition of which gives rise to an Account, or for any error, act,
omission, or delay of any kind occurring in the settlement, failure to settle,
collection or failure to collect any Account, or for settling any Account in
good faith for less than the full amount thereof, nor shall Bank be deemed to be
responsible for any of Borrowers’ obligations under any contract or agreement
giving rise to an Account. Nothing herein shall, however, relieve Bank from
liability for its own gross negligence or willful misconduct.


6.4    Remittance of Proceeds. Except as otherwise provided in Section 6.3(c),
deliver, in kind, all proceeds arising from the disposition of any Collateral to
Bank in the original form in which received by Borrowers not later than the
following Business Day after receipt by Borrowers, to be applied to the
Obligations (a) prior to an Event of Default, pursuant to the terms of Section
6.3(c) hereof, and (b) after the occurrence and during the continuance of an
Event of Default, pursuant to the terms of Section 9.4 hereof; provided that, if
no Event of Default has occurred and is continuing, Borrowers shall not be
obligated to remit to Bank the proceeds of the sale of worn out or obsolete
Equipment and non-core Intellectual Property disposed of by Borrowers in good
faith in an arm’s length transaction for an aggregate purchase price of One
Hundred Fifty Thousand Dollars ($150,000.00) or less (for all such transactions
in any fiscal year).







--------------------------------------------------------------------------------



Each Borrower agrees that it will not commingle proceeds of Collateral with any
of Borrower’s other funds or property that are not Collateral, but will hold
such proceeds separate and apart from such other funds and property and in an
express trust for Bank. Nothing in this Section 6.4 limits the restrictions on
disposition of Collateral set forth elsewhere in this Agreement.


6.5    Taxes; Pensions. Timely file, and require each of its Subsidiaries to
timely file, all income tax and other material required tax returns and reports
and timely pay, and require each of its Subsidiaries to timely pay, all income
tax and other material foreign, federal, state and local taxes, assessments,
deposits and contributions owed by each Borrower and each of its Subsidiaries,
except for deferred payment of any taxes contested pursuant to the terms of
Section 5.9 hereof, and shall deliver to Bank, on demand, appropriate
certificates attesting to such payments, and pay all amounts necessary to fund
all present pension, profit sharing and deferred compensation plans in
accordance with their terms.


6.6    Access to Collateral; Books and Records. At reasonable times, on one (1)
Business Day’s notice (provided no notice is required if an Event of Default has
occurred and is continuing), Bank, or its agents, shall have the right to
inspect the Collateral and the right to audit and copy Borrower’s Books. The
foregoing inspections and audits shall be conducted at Borrower’s expense and no
more often than once every twelve (12) months unless an Event of Default has
occurred and is continuing in which case such inspections and audits shall occur
as often as Bank shall determine is necessary. The foregoing inspections and
audits shall be conducted at Borrowers’ expense and the charge therefor shall be
One Thousand Dollars ($1,000.00) per person per day (or such higher amount as
shall represent Bank’s then-current standard charge for the same), plus
reasonable out-of-pocket expenses. In the event any Borrower and Bank schedule
an audit more than eight (8) days in advance, and such Borrower cancels or seeks
to or reschedules the audit with less than eight (8) days written notice to
Bank, then (without limiting any of Bank’s rights or remedies) such Borrower
shall pay Bank a fee of Two Thousand Dollars ($2,000.00) plus any out-of-pocket
expenses incurred by Bank to compensate Bank for the anticipated costs and
expenses of the cancellation or rescheduling.
  
6.7    Insurance.
  
(a)    Keep its business and the Collateral insured for risks and in amounts
standard for companies in Borrower’s industry and location and as Bank may
reasonably request. Insurance policies shall be in a form, with financially
sound and reputable insurance companies that are not Affiliates of Borrower, and
in amounts that are satisfactory to Bank. All property policies shall have a
lender’s loss payable endorsement showing Bank as the sole lender loss payee.
All liability policies shall show, or have endorsements showing, Bank as an
additional insured. Bank shall be named as lender loss payee and/or additional
insured with respect to any such insurance providing coverage in respect of any
Collateral.


(b)    Ensure that proceeds payable under any property policy are, at Bank’s
option, payable to Bank on account of the Obligations. Notwithstanding the
foregoing, (a) so long as no Event of Default has occurred and is continuing,
Borrower shall have the option of applying the proceeds of any casualty policy
up to Two Hundred Fifty Thousand Dollars ($250,000.00) with respect to any loss,
but not exceeding Five Hundred Thousand Dollars ($500,000.00) in the aggregate
for all losses under all casualty policies in any one year, toward the
replacement or repair of destroyed or damaged property; provided that any such
replaced or repaired property (i) shall be of equal or like value as the
replaced or repaired Collateral and (ii) shall be deemed Collateral in which
Bank has been granted a first priority security interest (subject to Permitted
Liens that are permitted pursuant to this Agreement to have priority to Bank’s
Lien in this Agreement), and (b) after the occurrence and during the continuance
of an Event of Default, all proceeds







--------------------------------------------------------------------------------



payable under such casualty policy shall, at the option of Bank, be payable to
Bank on account of the Obligations.


(c)    At Bank’s request, Borrowers shall deliver certified copies of insurance
policies and evidence of all premium payments. Each provider of any such
insurance required under this Section 6.7 shall agree, by endorsement upon the
policy or policies issued by it or by independent instruments furnished to Bank,
that it will give Bank thirty (30) days prior written notice before any such
policy or policies shall be materially altered or canceled. If Borrowers fail to
obtain insurance as required under this Section 6.7 or to pay any amount or
furnish any required proof of payment to third persons and Bank, Bank may make
all or part of such payment or obtain such insurance policies required in this
Section 6.7, and take any action under the policies Bank deems prudent.


6.8    Accounts.


(a)    Maintain its and all of its Subsidiaries’ primary Domestic operating and
other deposit accounts, with Bank or Bank’s Affiliates.


(b)    In addition to and without limiting the restrictions in (a), Borrower
shall provide Bank five (5) days prior written notice before establishing any
Collateral Account at or with any Domestic bank or financial institution other
than Bank or Bank’s Affiliates. For each Domestic Collateral Account that
Borrowers at any time maintain, Borrowers shall cause the applicable bank or
financial institution (other than Bank) at or with which any Domestic Collateral
Account is maintained to execute and deliver a Control Agreement or other
appropriate instrument with respect to such Domestic Collateral Account to
perfect Bank’s Lien in such Domestic Collateral Account in accordance with the
terms hereunder which Control Agreement may not be terminated without the prior
written consent of Bank. The provisions of the previous sentence shall not apply
to deposit accounts exclusively used for payroll, payroll taxes, and other
employee wage and benefit payments to or for the benefit of Borrowers’ employees
and identified to Bank by Borrowers as such.


6.9    Financial Covenants.


Maintain as of the last day of each fiscal quarter, unless otherwise noted, on a
consolidated basis with respect to Parent and its Subsidiaries:
(a)    Adjusted Quick Ratio. An Adjusted Quick Ratio of at least 1.05 to 1.00,
as of the last day of each month.


(b)    EBITDA. Maintain, measured as of the end of each fiscal quarter during
the following periods, EBITDA of at least the following:
Period
Minimum EBITDA
Each fiscal quarter after December 30, 2016*
*measured on a trailing two fiscal quarter basis
$1.00



6.10    Protection of Intellectual Property Rights.
  







--------------------------------------------------------------------------------



(a)    (i) Protect, defend and maintain the validity and enforceability of its
material Intellectual Property; (ii) promptly advise Bank in writing of material
infringements or any other event that could reasonably be expected to materially
and adversely affect the value of its Intellectual Property; and (iii) not allow
any Intellectual Property material to any Borrower’s business to be abandoned,
forfeited or dedicated to the public without Bank’s written consent.


(b)    Provide written notice to Bank within ten (10) days of entering or
becoming bound by any Restricted License (other than over-the-counter software
that is commercially available to the public).


6.11    Litigation Cooperation. From the date hereof and continuing through the
termination of this Agreement, make available to Bank, without expense to Bank,
each Borrower and its officers, employees and agents and Borrowers’ books and
records, to the extent that Bank may deem them reasonably necessary to prosecute
or defend any third-party suit or proceeding instituted by or against Bank with
respect to any Collateral or relating to Borrower.


6.12    Online Banking.
  
(a)    Utilize Bank’s online banking platform for all matters requested by Bank
which shall include, without limitation (and without request by Bank for the
following matters), requesting Credit Extensions and uploading financial
statements and other reports required to be delivered by this Agreement
(including, without limitation, those described in Section 6.2 of this
Agreement).
(b)    Comply with the terms of Bank’s Online Banking Agreement as in effect
from time to time and ensure that all persons utilizing Bank’s online banking
platform are duly authorized to do so by an Administrator. Bank shall be
entitled to assume the authenticity, accuracy and completeness on any
information, instruction or request for a Credit Extension submitted via Bank’s
online banking platform and to further assume that any submissions or requests
made via Bank’s online banking platform have been duly authorized by an
Administrator.
6.13    Formation or Acquisition of Subsidiaries. Notwithstanding and without
limiting the negative covenants contained in Sections 7.3 and 7.7 hereof, at the
time that any Borrower or any Guarantor forms any direct or indirect Material
Subsidiary or acquires any direct or indirect Material Subsidiary after the
Effective Date, such Borrower and such Guarantor shall (a) cause such new
Material Subsidiary to provide to Bank a joinder to the this Agreement, or a
Guaranty, as applicable, to cause such Material Subsidiary to become a
co-borrower hereunder, or Guarantor, as applicable, together with such
appropriate financing statements and/or Control Agreements, all in form and
substance satisfactory to Bank (including being sufficient to grant Bank a first
priority Lien (subject to Permitted Liens that are permitted pursuant to this
Agreement to have priority to Bank’s Lien in this Agreement) in and to the
assets of such newly formed or acquired Material Subsidiary), (b) provide to
Bank appropriate certificates and powers and financing statements, pledging all
of the direct or beneficial ownership interest in such new Material Subsidiary,
in form and substance satisfactory to Bank, and (c) provide to Bank all other
documentation, in form and substance satisfactory to Bank, which in its opinion
is appropriate with respect to the execution and delivery of the applicable
documentation referred to above. Any document, agreement, or instrument executed
or issued pursuant to this Section 6.13 shall be a Loan Document.


6.14    Further Assurances. Execute any further instruments and take further
action as Bank reasonably requests to perfect or continue Bank’s Lien in the
Collateral or to effect the purposes of this Agreement. Deliver to Bank, within
five (5) days after the same are sent or received, copies of all correspondence,
reports, documents and other filings with any Governmental Authority regarding







--------------------------------------------------------------------------------



compliance with or maintenance of Governmental Approvals or Requirements of Law
or that could reasonably be expected to have a material adverse effect on any of
the Governmental Approvals or otherwise on the operations of each Borrower or
any of its Subsidiaries. Promptly deliver to Bank, any revised Aviat Investment
Policy.


7    NEGATIVE COVENANTS


No Borrower shall, nor shall any Borrower permit any of its Subsidiaries to, do
any of the following without Bank’s prior written consent:
7.1    Dispositions. Convey, sell, lease, transfer, assign, or otherwise dispose
of (collectively, “Transfer”), or permit any of its Subsidiaries to Transfer,
all or any part of its business or property, except for Transfers (a) in the
ordinary course of business for reasonably equivalent consideration; (b) to any
Borrower or any of its Subsidiaries from any other Borrower or any of its
Subsidiaries, (c) of property to the extent such property is exchanged for
credit against, or proceeds are promptly applied to, the purchase price of other
property used or useful in the business of Borrowers or their Subsidiaries (d)
sales or discounting of delinquent accounts in the ordinary course of business,
(e) of worn-out or obsolete Equipment that is, in the reasonable judgment of
such Borrower, no longer economically practicable to maintain or useful in the
ordinary course of business of Borrower; (f) consisting of discounting of
customer letters of credit on a non-recourse basis, (g) in connection with an
acquisition permitted hereunder of a portion of a Person’s assets or rights
acquired for reasonably equivalent consideration that otherwise complies with
Section 7.3, (h) consisting of Permitted Liens and Permitted Investments; (i) of
any non-core Intellectual Property for fair market value that (i) is not
material to the business of the Borrowers and their Subsidiaries as currently
operated and (ii) will not result in a material adverse effect; provided that
Borrower shall provide Bank at least thirty (30) days prior written notice (or
such other notice acceptable to Bank, in its sole discretion) of any such
transfer; (j) of non-exclusive licenses for the use of the property of any
Borrower or its Subsidiaries in the ordinary course of business and licenses
that could not result in a legal transfer of title of the licensed property but
that may be exclusive in respects other than territory and that may be exclusive
as to territory only as to discreet geographical areas outside of the United
States; (k) by any Borrower and its Subsidiaries not otherwise permitted under
this Section 7.1; provided that (i) at the time of such Transfer, no Event of
Default has occurred or is continuing or would result from such Transfer and
(ii) the aggregate book value of all property Transferred in reliance on this
clause (k) during the period beginning on the Effective Date and ending on the
Revolving Line Maturity Date shall not exceed One Million Dollars ($1,000,000)
and (l) Permitted Distributions.


7.2    Changes in Business, Management, Control, or Business Locations. (a)
Engage in or permit any of its Subsidiaries to engage in any material lines of
business other than the businesses currently engaged in by such Borrower and
such Subsidiary, as applicable, or reasonably related, complementary or
incidental thereto or reasonable extensions thereof other than as a result of a
Permitted Acquisition; (b) liquidate or dissolve; or (c) permit or suffer any
Change in Control.
  
Borrower shall not, without at least thirty (30) days prior written notice to
Bank: (1) add any new offices or business locations, including warehouses
(unless such new offices or business locations contain less than an aggregate
amount of Five Hundred Thousand Dollars ($500,000) in Borrowers’ assets or
property) or deliver any portion of the Collateral valued, individually or in
the aggregate, in excess of Five Hundred Thousand Dollars ($500,000) to a bailee
at a location other than to a bailee and at a location already disclosed in the
Perfection Certificate, (2) change its jurisdiction of organization, (3) change
its organizational structure or type, (4) change its legal name, or (5) change
any organizational number (if any) assigned by its jurisdiction of organization.
If Borrowers intends to deliver any portion of the Collateral valued,
individually or in the







--------------------------------------------------------------------------------



aggregate, in excess of Five Hundred Thousand Dollars ($500,000) to a Domestic
bailee, and Bank and such bailee are not already parties to a bailee agreement
governing both the Collateral and the Domestic location to which Borrowers
intends to deliver the Collateral, then Borrowers will first receive the written
consent of Bank and shall use commercially reasonable efforts to cause such
bailee to execute and deliver a bailee agreement in form and substance
reasonably satisfactory to Bank.
7.3    Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person (including, without limitation, by
the formation of any Subsidiary), except where no Event of Default has occurred
and is continuing or would result from such action during the term of this
Agreement:


(a)    any Subsidiary may merge or consolidate with (i) any Borrower; provided
that such Borrower is the surviving entity, and (ii) one or more other
Subsidiaries;


(b)    any Borrower or any Subsidiary may acquire, all or substantially all of
the capital stock or property of another Subsidiary;


(c)    Permitted Acquisitions; or


(d)    such merger, consolidation or acquisition is a Transfer otherwise
permitted pursuant to Section 7.1.


7.4    Indebtedness. Create, incur, assume, or be liable for any Indebtedness,
or permit any Subsidiary to do so, other than Permitted Indebtedness.


7.5    Encumbrance. Create, incur, allow, or suffer any Lien on any of its
property, or assign or convey any right to receive income, including the sale of
any Accounts, or permit any of its Subsidiaries to do so, except for Permitted
Liens, permit any Collateral not to be subject to the first priority security
interest granted herein (subject to Liens that are permitted to have superior
priority to Bank’s Lien under this Agreement), or enter into any agreement,
document, instrument or other arrangement (except with or in favor of Bank) with
any Person which directly or indirectly prohibits or has the effect of
prohibiting any Borrower or any Subsidiary from assigning, mortgaging, pledging,
granting a security interest in or upon, or encumbering any of the Collateral or
any of such Borrower’s or any Subsidiary’s Intellectual Property, except (i) as
is otherwise permitted in Section 7.1 hereof and the definition of “Permitted
Liens” herein and (ii) agreements including such restrictive covenants, provided
that such covenants do not prohibit or restrict any Borrower or Subsidiary from
granting Bank a first priority security interest in any of the Collateral or any
of such Borrower’s or any Subsidiary’s Intellectual Property, and provided
further that the counter-parties to such covenants are not permitted to receive
a security interest in, or any other right to, any of the Collateral or any of
such Borrower’s or any Subsidiary’s Intellectual Property.


7.6    Maintenance of Collateral Accounts. Maintain any Collateral Account
except pursuant to the terms of Section 6.8(b) hereof.


7.7    Distributions; Investments. Except as permitted under Section 7.3, (a)
pay any dividends or make any distribution or payment or redeem, retire or
purchase any capital stock other than Permitted Distributions; or (b) directly
or indirectly acquire or own any Person or make any Investment in any Person
(including, without limitation, by the formation of any Subsidiary) other than
Permitted Investments, or permit any of its Subsidiaries to do so.







--------------------------------------------------------------------------------







7.8    Transactions with Affiliates. Directly or indirectly enter into or permit
to exist any material transaction with any Affiliate of any Borrower, except for
transactions that are in the ordinary course of such Borrower’s business, upon
fair and reasonable terms (when viewed in the context of any series of
transactions of which it may be a part, if applicable) and that are (a) no less
favorable to such Borrower than would be obtained in an arm’s length transaction
with a non-affiliated Person; or (b) among any Borrower and its Subsidiaries and
among Borrowers’ Subsidiaries so long as no Event of Default exists or could
result therefrom.


7.9    Subordinated Debt. (a) Make or permit any payment on any Subordinated
Debt, except under the terms of the subordination, intercreditor, or other
similar agreement to which such Subordinated Debt is subject, or (b) amend any
provision in any document relating to the Subordinated Debt unless such
Subordinated Debt remains subordinated in right of payment to this Agreement and
any Liens securing such Subordinated Debt remain subordinate in priority to
Bank’s Lien hereunder to the same extent as originally contemplated by Bank


7.10    Compliance. Become an “investment company” or a company controlled by an
“investment company”, under the Investment Company Act of 1940, as amended, or
undertake as one of its important activities extending credit to purchase or
carry margin stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System), or use the proceeds of any Credit Extension for that
purpose; fail to meet the minimum funding requirements of ERISA, permit a
Reportable Event or Prohibited Transaction, as defined in ERISA, to occur; fail
to comply with the Federal Fair Labor Standards Act or violate any other law or
regulation, if the violation could reasonably be expected to have a material
adverse effect on any Borrower’s business, or permit any of its Subsidiaries to
do so; withdraw or permit any Subsidiary to withdraw from participation in,
permit partial or complete termination of, or permit the occurrence of any other
event with respect to, any present pension, profit sharing and deferred
compensation plan which could reasonably be expected to result in any liability
of any Borrower, including any liability to the Pension Benefit Guaranty
Corporation or its successors or any other governmental agency.


8    EVENTS OF DEFAULT


Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:
8.1    Payment Default. Borrower fails to (a) make any payment of principal or
interest on any Credit Extension when due, or (b) pay any other Obligations
within three (3) Business Days after such Obligations are due and payable (which
three (3) Business Day cure period shall not apply to payments due on the
Revolving Line Maturity Date). During the cure period, the failure to make or
pay any payment specified under clause (b) hereunder is not an Event of Default
(but no Credit Extension will be made during the cure period);


8.2    Covenant Default. (a) Any Borrower fails or neglects to perform any
obligation in Sections 6.2, 6.3, 6.5, 6.7, 6.8, 6.9, 6.10(b) or 6.12, or
violates any covenant in Section 7; or


(b) Any Borrower fails or neglects to perform, keep, or observe any other term,
provision, condition, covenant or agreement contained in this Agreement or any
other Loan Documents, and as to any default (other than those specified in this
Section 8) under such other term, provision, condition, covenant or agreement
that can be cured, has failed to cure the default within ten (10) Business Days
after the occurrence







--------------------------------------------------------------------------------



thereof; provided, however, that if the default cannot by its nature be cured
within the ten (10) Business Day period or cannot after diligent attempts by
Borrowers be cured within such ten (10) Business Day period, and such default is
likely to be cured within a reasonable time, then Borrowers shall have an
additional period (which shall not in any case exceed thirty (30) days) to
attempt to cure such default, and within such reasonable time period the failure
to cure the default shall not be deemed an Event of Default (but no Credit
Extensions shall be made during such cure period). Cure periods provided under
this section shall not apply, among other things, to financial covenants or any
other covenants set forth in clause (a) above;
8.3    Material Adverse Change. A Material Adverse Change occurs;


8.4    Attachment; Levy; Restraint on Business.
  
(a)    (i) The service of process seeking to attach, by trustee or similar
process, any funds of any Borrower or of any entity under the control of any
Borrower (including a Subsidiary), or (ii) a notice of lien or levy is filed
against any of Borrowers’ assets by any Governmental Authority, and the same
under subclauses (i) and (ii) hereof are not, within thirty (30) days after the
occurrence thereof, discharged or stayed (whether through the posting of a bond
or otherwise); provided, however, no Credit Extensions shall be made during any
thirty (30) day cure period; or
 
(b)    (i) any material portion of any Borrower’s assets is attached, seized,
levied on, or comes into possession of a trustee or receiver, or (ii) any court
order enjoins, restrains, or prevents such Borrower from conducting all or any
material part of its business;


8.5    Insolvency. (a) Any Borrower is unable to pay its debts (including trade
debts) as they become due or otherwise becomes insolvent; (b) any Borrower or
any of its Subsidiaries begins an Insolvency Proceeding; or (c) an Insolvency
Proceeding is begun against any Borrower or any of its Subsidiaries and is not
dismissed or stayed within thirty (30) days (but no Credit Extensions shall be
made while any of the conditions described in clause (a) exist and/or until any
Insolvency Proceeding is dismissed);


8.6    Other Agreements. There is, under any agreement to which any Borrower or
any Guarantor is a party with a third party or parties, (a) any default
resulting in a right by such third party or parties, whether or not exercised,
to accelerate the maturity of any Indebtedness in an amount individually or in
the aggregate in excess of One Million Dollars ($1,000,000.00); or (b) any
breach or default by any Borrower or Guarantor, the result of which could have a
material adverse effect on such Borrower’s or any Guarantor’s business;
 
8.7    Judgments; Penalties. One or more fines, penalties or final judgments,
orders or decrees for the payment of money in an amount, individually or in the
aggregate, of at least Five Million Dollars ($5,000,000.00) (not covered by
independent third-party insurance as to which liability has been accepted by
such insurance carrier) shall be rendered against any Borrower by any
Governmental Authority, and the same are not, within thirty (30) days after the
entry, assessment or issuance thereof, discharged, satisfied, or paid, or after
execution thereof, stayed or bonded pending appeal, or such judgments are not
discharged prior to the expiration of any such stay (provided that no Credit
Extensions will be made prior to the satisfaction, payment, discharge, stay, or
bonding of such fine, penalty, judgment, order or decree);


8.8    Misrepresentations. Any Borrower or any Person acting for such Borrower
makes any representation, warranty, or other statement now or later in this
Agreement, any other Loan Document or in any writing delivered to Bank or to
induce Bank to enter this Agreement or any other Loan Document, and such
representation, warranty, or other statement is incorrect in any material
respect when made;









--------------------------------------------------------------------------------



8.9    Subordinated Debt. Any document, instrument, or agreement evidencing any
Subordinated Debt shall for any reason be revoked or invalidated or otherwise
cease to be in full force and effect, any Person shall be in breach thereof or
contest in any manner the validity or enforceability thereof or deny that it has
any further liability or obligation thereunder, or the Obligations shall for any
reason be subordinated or shall not have the priority contemplated by this
Agreement or any applicable subordination or intercreditor agreement;


8.10    Guaranty. (a) Any guaranty of any Obligations terminates or ceases for
any reason to be in full force and effect; (b) any Guarantor does not perform
any obligation or covenant under any guaranty of the Obligations; (c) any
circumstance described in Sections 8.3, 8.4, 8.5, 8.7, or 8.8 of this Agreement
occurs with respect to any Guarantor, (d) the death, liquidation, winding up, or
termination of existence of any Guarantor; or (e) (i) a material impairment in
the perfection or priority of Bank’s Lien in the collateral provided by
Guarantor or in the value of such collateral or (ii) a material adverse change
in the general affairs, management, results of operation, condition (financial
or otherwise) or the prospect of repayment of the Obligations occurs with
respect to any Guarantor; or


8.11    Governmental Approvals. Any Governmental Approval shall have been (a)
revoked, rescinded, suspended, modified in an adverse manner or not renewed in
the ordinary course for a full term or (b) subject to any decision by a
Governmental Authority that designates a hearing with respect to any
applications for renewal of any of such Governmental Approval or that could
result in the Governmental Authority taking any of the actions described in
clause (a) above, and such decision or such revocation, rescission, suspension,
modification or non-renewal (i) causes, or could reasonably be expected to
cause, a Material Adverse Change, or (ii) adversely affects the legal
qualifications of any Borrower or any of its Subsidiaries to hold such
Governmental Approval in any applicable jurisdiction and such revocation,
rescission, suspension, modification or non-renewal could reasonably be expected
to affect the status of or legal qualifications of Borrower or any of its
Subsidiaries to hold any Governmental Approval in any other jurisdiction


8.12    Declared Company. Any Borrower is declared to be a company to which Part
IX of the Singapore Companies Act applies.


9    BANK’S RIGHTS AND REMEDIES


9.1    Rights and Remedies. Upon the occurrence and during the continuance of an
Event of Default, Bank may, without notice or demand, do any or all of the
following:


(a)    declare all Obligations immediately due and payable (but if an Event of
Default described in Section 8.5 occurs all Obligations are immediately due and
payable without any action by Bank);


(b)    stop advancing money or extending credit for Borrower’s benefit under
this Agreement or under any other agreement between Borrower and Bank;


(c)    (i) demand that US Borrowers (A) deposit cash with Bank in an amount
equal to (x) 105% (or such other amount Bank deems appropriate in its sole
discretion and Bank shall provide Borrowers notice of such amount) of the face
amount for all Letters of Credit denominated in Dollars and remaining undrawn
and (y) 110% (or such other amount Bank deems appropriate in its sole discretion
and Bank shall provide Borrowers notice of such amount) of the Dollar Equivalent
of the face amount of all Letters of Credit denominated in a Foreign Currency
and remaining undrawn, in each case, plus all interest, fees, and costs due or
to become due in connection therewith (as estimated by Bank in its good faith
business







--------------------------------------------------------------------------------



judgment), to secure all of the Obligations relating to such Letters of Credit,
as collateral security for the repayment of any future drawings under such
Letters of Credit, and US Borrowers shall forthwith deposit and pay such
amounts, and (B) pay in advance all letter of credit fees scheduled to be paid
or payable over the remaining term of any Letters of Credit; and (ii) demand
that Singapore Borrower (A) deposit cash with Bank in an amount equal to (x)
105% (or such other amount Bank deems appropriate in its sole discretion and
Bank shall provide Borrowers notice of such amount) of the face amount for all
Letters of Credit issued on behalf of Singapore Borrower, denominated in Dollars
and remaining undrawn and (y) 110% (or such other amount Bank deems appropriate
in its sole discretion and Bank shall provide Borrowers notice of such amount)
of the Dollar Equivalent of the face amount of all Letters of Credit issued on
behalf of Singapore Borrower, denominated in a Foreign Currency and remaining
undrawn, in each case, plus all interest, fees, and costs due or to become due
in connection therewith (as estimated by Bank in its good faith business
judgment), to secure all of Singapore Obligations relating to such Letters of
Credit, as collateral security for the repayment of any future drawings under
such Letters of Credit, and Singapore Borrower shall forthwith deposit and pay
such amounts, and (B) pay in advance all letter of credit fees scheduled to be
paid or payable over the remaining term of any of Singapore Borrower’s Letters
of Credit;


(d)    terminate any FX Contracts;


(e)    verify the amount of, demand payment of and performance under, and
collect any Accounts and General Intangibles, settle or adjust disputes and
claims directly with Account Debtors for amounts on terms and in any order that
Bank considers advisable, and notify any Person owing the applicable Borrower
money of Bank’s security interest in such funds. Borrower shall collect all
payments in trust for Bank and, if requested by Bank, immediately deliver the
payments to Bank in the form received from the Account Debtor, with proper
endorsements for deposit;


(f)    make any payments and do any acts it considers necessary or reasonable to
protect the Collateral and/or its security interest in the Collateral. Borrowers
shall assemble the Collateral if Bank requests and make it available as Bank
designates. Bank may enter premises where the Collateral is located, take and
maintain possession of any part of the Collateral, and pay, purchase, contest,
or compromise any Lien which appears to be prior or superior to its security
interest and pay all expenses incurred. Borrowers grant Bank a license to enter
and occupy any of its premises, without charge, to exercise any of Bank’s rights
or remedies;


(g)    (i) apply to the Singapore Obligations (A) any balances and deposits any
Borrower holds, or (B) any amount held by Bank owing to or for the credit or the
account of any Borrower, and (ii) apply to Obligations other than the Singapore
Obligations (A) any balance and deposits any US Borrower holds, or (B) any
amount held by Bank owing to or for the credit or the account of any US
Borrower;


(h)ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell the Collateral. Bank is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge,
Borrowers’ labels, Patents, Copyrights, mask works, rights of use of any name,
trade secrets, trade names, Trademarks, and advertising matter, or any similar
property as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with Bank’s
exercise of its rights under this Section 9.1, Borrowers’ rights under all
licenses and all franchise agreements inure to Bank’s benefit;


(i)place a “hold” on any account maintained with Bank and/or deliver a notice of
exclusive control, any entitlement order, or other directions or instructions
pursuant to any Control Agreement or similar agreements providing control of any
Collateral;







--------------------------------------------------------------------------------





(j)demand and receive possession of Borrowers’ Books; and


(k)exercise all rights and remedies available to Bank under the Loan Documents
or at law or equity, including all remedies provided under the Code (including
disposal of the Collateral pursuant to the terms thereof).


9.2    Power of Attorney. Each Borrower hereby irrevocably appoints Bank as its
lawful attorney-in-fact, exercisable upon the occurrence of and during the
continuance of an Event of Default, to: (a) endorse such Borrower’s name on any
checks, payment instruments, or other forms of payment or security; (b) sign
such Borrower’s name on any invoice or bill of lading for any Account or drafts
against Account Debtors; (c) demand, collect, sue, and give releases to any
Account Debtor for monies due, settle and adjust disputes and claims about the
Accounts directly with Account Debtors, and compromise, prosecute, or defend any
action, claim, case, or proceeding about any Collateral (including filing a
claim or voting a claim in any bankruptcy case in Bank’s or any Borrower’s name,
as Bank chooses); (d) make, settle, and adjust all claims under Borrower’s
insurance policies; (e) pay, contest or settle any Lien, charge, encumbrance,
security interest, or other claim in or to the Collateral, or any judgment based
thereon, or otherwise take any action to terminate or discharge the same; and
(f) transfer the Collateral into the name of Bank or a third party as the Code
permits. Each Borrower hereby appoints Bank as its lawful attorney-in-fact to
sign such Borrower’s name on any documents necessary to perfect or continue the
perfection of Bank’s security interest in the Collateral regardless of whether
an Event of Default has occurred until all Obligations have been satisfied in
full and the Loan Documents have been terminated. Bank’s foregoing appointment
as each Borrower’s attorney in fact, and all of Bank’s rights and powers,
coupled with an interest, are irrevocable until all Obligations have been fully
repaid and performed and the Loan Documents have been terminated.


9.3    Protective Payments. If any Borrower fails to obtain the insurance called
for by Section 6.7 or fails to pay any premium thereon or fails to pay any other
amount which such Borrower is obligated to pay under this Agreement or any other
Loan Document or which may be required to preserve the Collateral, Bank may
obtain such insurance or make such payment, and all amounts so paid by Bank are
Bank Expenses and immediately due and payable, bearing interest at the then
highest rate applicable to the Obligations, and secured by the Collateral. Bank
will make reasonable efforts to provide Borrowers with notice of Bank obtaining
such insurance at the time it is obtained or within a reasonable time
thereafter. No payments by Bank are deemed an agreement to make similar payments
in the future or Bank’s waiver of any Event of Default.


9.4    Application of Payments and Proceeds. If an Event of Default has occurred
and is continuing, Bank shall have the right to apply in any order any funds in
its possession, whether from any Borrower account balances, payments, proceeds
realized as the result of any collection of Accounts or other disposition of the
Collateral, or otherwise, to the Obligations; provided that Bank shall not apply
any funds of Singapore Borrower to any Obligation of a US Borrower. Bank shall
pay any surplus to the applicable Borrower by credit to the Designated Deposit
Account or to other Persons legally entitled thereto; Borrowers shall remain
liable to Bank for any deficiency. If Bank, in its good faith business judgment,
directly or indirectly, enters into a deferred payment or other credit
transaction with any purchaser at any sale of Collateral, Bank shall have the
option, exercisable at any time, of either reducing the Obligations by the
principal amount of the purchase price or deferring the reduction of the
Obligations until the actual receipt by Bank of cash therefor.


9.5    Bank’s Liability for Collateral. So long as Bank complies with reasonable
banking practices regarding the safekeeping of the Collateral in the possession
or under the control of Bank, Bank







--------------------------------------------------------------------------------



shall not be liable or responsible for: (a) the safekeeping of the Collateral;
(b) any loss or damage to the Collateral; (c) any diminution in the value of the
Collateral; or (d) any act or default of any carrier, warehouseman, bailee, or
other Person. Borrowers bears all risk of loss, damage or destruction of the
Collateral.


9.6    No Waiver; Remedies Cumulative. Bank’s failure, at any time or times, to
require strict performance by Borrowers of any provision of this Agreement or
any other Loan Document shall not waive, affect, or diminish any right of Bank
thereafter to demand strict performance and compliance herewith or therewith. No
waiver hereunder shall be effective unless signed by the party granting the
waiver and then is only effective for the specific instance and purpose for
which it is given. Bank’s rights and remedies under this Agreement and the other
Loan Documents are cumulative. Bank has all rights and remedies provided under
the Code, by law, or in equity. Bank’s exercise of one right or remedy is not an
election and shall not preclude Bank from exercising any other remedy under this
Agreement or other remedy available at law or in equity, and Bank’s waiver of
any Event of Default is not a continuing waiver. Bank’s delay in exercising any
remedy is not a waiver, election, or acquiescence.
  
9.7    Demand Waiver. Each Borrower waives demand, notice of default or
dishonor, notice of payment and nonpayment, notice of any default, nonpayment at
maturity, release, compromise, settlement, extension, or renewal of accounts,
documents, instruments, chattel paper, and guarantees held by Bank on which each
Borrower is liable.


9.8    Agent for the US Borrowers. Each US Borrower hereby irrevocably appoints
Parent as the borrowing agent and attorney-in-fact for all the US Borrowers (the
“Administrative Borrower”) which appointment shall remain in full force and
effect unless and until Bank shall have received prior written notice signed by
each US Borrower that such appointment has been revoked and that another US
Borrower has been appointed Administrative Borrower. Each US Borrower hereby
irrevocably appoints and authorizes the Administrative Borrower (a) to provide
Bank with all notices with respect to Credit Extensions obtained for the benefit
of any Borrower and all other notices and instructions under this Agreement and
(b) to take such action as the Administrative Borrower deems appropriate on its
behalf to obtain Credit Extensions and to exercise such other powers as are
reasonably incidental thereto to carry out the purposes of this Agreement. To
induce Bank to do so, and in consideration thereof, each US Borrower hereby
jointly and severally agrees to indemnify Bank and hold Bank harmless against
any and all liability, expense, loss or claim of damage or injury, made against
Bank by any US Borrower or by any third party whosoever, arising from or
incurred by reason of Bank’s relying on any instructions of the Administrative
Borrower.


9.9    Borrower Liability. Each Borrower hereunder shall be jointly and
severally obligated to repay all Singapore Advances made hereunder, regardless
of which Borrower actually receives said Advance, as if each Borrower hereunder
directly received all Singapore Advances. Each US Borrower hereunder shall be
jointly and severally obligated to repay all Advances made hereunder, regardless
of which Borrower actually receives said Advance, as if each US Borrower
hereunder directly received all Advances. Each Borrower waives (a) any
suretyship defenses available to it under the Code or any other applicable law,
including, without limitation, the benefit of California Civil Code Section 2815
permitting revocation as to future transactions and the benefit of California
Civil Code Sections 1432, 2809, 2810, 2819, 2839, 2845, 2847, 2848, 2849, 2850,
and 2899 and 3433, and (b) any right to require Bank to: (i) proceed against any
Borrower or any other person; (ii) proceed against or exhaust any security; or
(iii) pursue any other remedy. Bank may exercise or not exercise any right or
remedy it has against any Borrower or any security it holds (including the right
to foreclose by judicial or non-judicial sale) without affecting any Borrower’s
liability. Notwithstanding any other provision of this Agreement or other
related document, each Borrower irrevocably waives all rights that it may have
at law or in equity (including, without limitation, any law subrogating such







--------------------------------------------------------------------------------



Borrower to the rights of Bank under this Agreement) to seek contribution,
indemnification or any other form of reimbursement from any other Borrower, or
any other Person now or hereafter primarily or secondarily liable for any of the
Obligations, for any payment made by such Borrower with respect to the
Obligations in connection with this Agreement or otherwise and all rights that
it might have to benefit from, or to participate in, any security for the
Obligations as a result of any payment made by such Borrower with respect to the
Obligations in connection with this Agreement or otherwise. Any agreement
providing for indemnification, reimbursement or any other arrangement prohibited
under this Section 9.9 shall be null and void. If any payment is made to a
Borrower in contravention of this Section 9.9, such Borrower shall hold such
payment in trust for Bank and such payment shall be promptly delivered to Bank
for application to the Obligations, whether matured or unmatured.
Notwithstanding anything to the contrary set forth herein or in any other Loan
Document, in no event shall Singapore Borrower be deemed to be a guarantor of,
surety in respect of, or otherwise, directly or indirectly, liable for the
payment of any Obligations of the US Borrowers.


10    NOTICES


All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by electronic mail or
facsimile transmission; (c) one (1) Business Day after deposit with a reputable
overnight courier with all charges prepaid; or (d) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address, facsimile number, or email address indicated
below. Bank or the Borrowers may change their mailing or electronic mail address
or facsimile number by giving the other party written notice thereof in
accordance with the terms of this Section 10.
If to any Borrower:    Aviat Networks, Inc.
860 N. McCarthy Blvd., Suite 200
Milpitas, CA 95035
Attn: Kevin Holwell
Email:  Kevin.holwell@aviatnet.com


If to Bank:        Silicon Valley Bank
505 Howard Street, 3rd Floor
San Francisco, CA 94105
Attn: Kyle Larrabee
Email:  klarrabee@svb.com


with a copy to:        Sidley Austin LLP
1001 Page Mill Road, Building 1
Palo Alto, CA 94304
Attn: Pamela J. Martinson
Fax: (650) 565-7044




    









--------------------------------------------------------------------------------



11    CHOICE OF LAW, VENUE, JURY TRIAL WAIVER AND JUDICIAL REFERENCE


California law governs the Loan Documents without regard to principles of
conflicts of law. Each Borrower and Bank each submit to the exclusive
jurisdiction of the State and Federal courts in Santa Clara County, California;
provided, however, that nothing in this Agreement shall be deemed to operate to
preclude Bank from bringing suit or taking other legal action in any other
jurisdiction to realize on the Collateral or any other security for the
Obligations, or to enforce a judgment or other court order in favor of Bank.
Each Borrower expressly submits and consents in advance to such jurisdiction in
any action or suit commenced in any such court, and each Borrower hereby waives
any objection that it may have based upon lack of personal jurisdiction,
improper venue, or forum non conveniences and hereby consents to the granting of
such legal or equitable relief as is deemed appropriate by such court. Each
Borrower hereby waives personal service of the summons, complaints, and other
process issued in such action or suit and agrees that service of such summons,
complaints, and other process may be made by registered or certified mail
addressed to such Borrower at the address set forth in, or subsequently provided
by Borrowers in accordance with, Section 10 of this Agreement and that service
so made shall be deemed completed upon the earlier to occur of Borrowers’ actual
receipt thereof or three (3) days after deposit in the U.S. mails, proper
postage prepaid.
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH BORROWER AND BANK EACH
WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF
OR BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED
TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS
WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT.
EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.
WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the Santa Clara County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
Section 638 (or pursuant to comparable provisions of federal law if the dispute
falls within the exclusive jurisdiction of the federal courts), sitting without
a jury, in Santa Clara County, California; and the parties hereby submit to the
jurisdiction of such court. The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure Sections 638 through 645.1, inclusive. The private judge shall have
the power, among others, to grant provisional relief, including without
limitation, entering temporary restraining orders, issuing preliminary and
permanent injunctions and appointing receivers. All such proceedings shall be
closed to the public and confidential and all records relating thereto shall be
permanently sealed. If during the course of any dispute, a party desires to seek
provisional relief, but a judge has not been appointed at that point pursuant to
the judicial reference procedures, then such party may apply to the Santa Clara
County, California Superior Court for such relief. The proceeding before the
private judge shall be conducted in the same manner as it would be before a
court under the rules of evidence applicable to judicial proceedings. The
parties shall be entitled to discovery which shall be conducted in the same
manner as it would be before a court under the rules of discovery applicable to
judicial proceedings. The private judge shall oversee discovery and may enforce
all discovery rules and orders applicable to judicial proceedings in the same
manner as a trial court judge. The parties agree that the selected or appointed
private judge shall have the power to decide all issues in the action or
proceeding, whether of fact or of law, and shall report a statement of decision
thereon pursuant to California Code of Civil Procedure Section 644(a). Nothing
in this paragraph







--------------------------------------------------------------------------------



shall limit the right of any party at any time to exercise self-help remedies,
foreclose against collateral, or obtain provisional remedies. The private judge
shall also determine all issues relating to the applicability, interpretation,
and enforceability of this paragraph.
This Section 11 shall survive the termination of this Agreement.
12    GENERAL PROVISIONS


12.1    Termination Prior to Revolving Line Maturity Date; Survival. All
covenants, representations and warranties made in this Agreement shall continue
in full force until this Agreement has terminated pursuant to its terms and all
Obligations (other than (i) inchoate indemnification obligations, (ii) other
obligations which, by their terms, are to survive the termination of this
Agreement, and (iii) any Obligations under Bank Services Agreements that are
cash collateralized in accordance with Section 4.1) have been satisfied. So long
as Borrowers have satisfied the Obligations (other than inchoate indemnity
obligations, and any other obligations which, by their terms, are to survive the
termination of this Agreement, and any Obligations under Bank Services
Agreements that are cash collateralized in accordance with Section 4.1 of this
Agreement), this Agreement may be terminated prior to the Revolving Line
Maturity Date by Borrowers, effective three (3) Business Days after written
notice of termination is given to Bank. Those obligations that are expressly
specified in this Agreement as surviving this Agreement’s termination shall
continue to survive notwithstanding this Agreement’s termination.
 
12.2    Successors and Assigns. This Agreement binds and is for the benefit of
the successors and permitted assigns of each party. Borrowers may not assign
this Agreement or any rights or obligations under it without Bank’s prior
written consent (which may be granted or withheld in Bank’s discretion). Bank
has the right, without the consent of or notice to Borrowers, to sell, transfer,
assign, negotiate, or grant participation in all or any part of, or any interest
in, Bank’s obligations, rights, and benefits under this Agreement and the other
Loan Documents; provided, however, that Bank, acting solely for this purpose as
a non-fiduciary agent of Borrowers, shall maintain a copy of each assignment,
transfer or participation document and a register or similar list (the
“Register”) for the recordation of the names and addresses of the assignees,
transferees or participants and the principal amounts (and stated interest) of
the Credit Extension owing to the assignees, transferees or participants
pursuant to the terms hereof from time to time. The entries in the Register
shall be conclusive, in the absence of manifest error and Borrowers and Bank
shall treat each Person whose name is recorded in the Register as the lender of
such Credit Extension or the owner of such participation for all purposes of
this Agreement. The Register shall be available for inspection by Borrower at
any reasonable time and from time to time upon reasonable prior notice.
 
12.3    Indemnification.
 
(a)    General Indemnification. Each Borrower agrees to indemnify, defend and
hold Bank and its directors, officers, employees, agents, attorneys, or any
other Person affiliated with or representing Bank (each, an “Indemnified
Person”) harmless against: (i) all obligations, demands, claims, and liabilities
(collectively, “Claims”) claimed or asserted by any other party in connection
with the transactions contemplated by the Loan Documents; and (ii) all losses or
expenses (including Bank Expenses) in any way suffered, incurred, or paid by
such Indemnified Person as a result of, following from, consequential to, or
arising from transactions between Bank and Borrower (including reasonable
attorneys’ fees and expenses), except for Claims and/or losses directly caused
by such Indemnified Person’s gross negligence or willful misconduct.









--------------------------------------------------------------------------------



(b)    Judgment Currency; Currency Indemnification. If, for the purposes of
obtaining judgment in any court, it is necessary to convert a sum due hereunder
or any other Loan Document in one currency into another currency, the rate of
exchange used shall be that at which in accordance with normal banking
procedures Bank could purchase the first currency with such other currency on
the Business Day preceding that on which final judgment is given. The obligation
of Borrowers with respect to any such sum due from it to Bank hereunder or under
any other Loan Document shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by Bank of any sum adjudged to be so due in the Judgment Currency, Bank
may in accordance with normal banking procedures purchase the Agreement Currency
with the Judgment Currency. If the amount of the Agreement Currency so purchased
is less than the sum originally due to Bank from Borrower in the Agreement
Currency, Borrowers agree, as a separate obligation and notwithstanding any such
judgment, to indemnify Bank against such loss; provided that any obligation of
Singapore Borrower pursuant to this Section 12.3(b) shall only be for any loss
incurred by Bank related to the Singapore Utilization. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to Bank
in such currency, Bank agrees to return the amount of any excess to the
applicable Borrower (or to any other Person who may be entitled thereto under
applicable law).


This Section 12.3 shall survive until all statutes of limitation with respect to
the Claims, losses, and expenses for which indemnity is given shall have run.
12.4    Time of Essence. Time is of the essence for the performance of all
Obligations in this Agreement.


12.5    Severability of Provisions. Each provision of this Agreement is
severable from every other provision in determining the enforceability of any
provision.


12.6    Correction of Loan Documents. Bank may correct patent errors and fill in
any blanks in the Loan Documents consistent with the agreement of the parties.


12.7    Amendments in Writing; Waiver; Integration. No purported amendment or
modification of any Loan Document, or waiver, discharge or termination of any
obligation under any Loan Document, shall be enforceable or admissible unless,
and only to the extent, expressly set forth in a writing signed by the party
against which enforcement or admission is sought. Without limiting the
generality of the foregoing, no oral promise or statement, nor any action,
inaction, delay, failure to require performance or course of conduct shall
operate as, or evidence, an amendment, supplement or waiver or have any other
effect on any Loan Document. Any waiver granted shall be limited to the specific
circumstance expressly described in it, and shall not apply to any subsequent or
other circumstance, whether similar or dissimilar, or give rise to, or evidence,
any obligation or commitment to grant any further waiver. The Loan Documents
represent the entire agreement about this subject matter and supersede prior
negotiations or agreements. All prior agreements, understandings,
representations, warranties, and negotiations between the parties about the
subject matter of the Loan Documents merge into the Loan Documents.


12.8    Counterparts. This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, is an original, and all taken together, constitute
one Agreement.


12.9    Confidentiality. In handling any confidential information, Bank shall
exercise the same degree of care that it exercises for its own proprietary
information, but disclosure of information may be







--------------------------------------------------------------------------------



made: (a) to Bank’s Subsidiaries or Affiliates (such Subsidiaries and
Affiliates, together with Bank, collectively, “Bank Entities”); (b) to
prospective transferees or purchasers of any interest in the Credit Extensions
(provided, however, that Bank shall use its best efforts to obtain any
prospective transferee’s or purchaser’s agreement to the terms of this
provision); (c) as required by law, regulation, subpoena, or other order; (d) to
Bank’s regulators or as otherwise required in connection with Bank’s examination
or audit; (e) as Bank considers appropriate in exercising remedies under the
Loan Documents; and (f) to third-party service providers of Bank so long as such
service providers have executed a confidentiality agreement with Bank with terms
no less restrictive than those contained herein. Confidential information does
not include information that is either: (i) in the public domain or in Bank’s
possession when disclosed to Bank, or becomes part of the public domain (other
than as a result of its disclosure by Bank in violation of this Agreement) after
disclosure to Bank; or (ii) disclosed to Bank by a third party, if Bank does not
know that the third party is prohibited from disclosing the information.


Bank Entities may use anonymous forms of confidential information for aggregate
datasets, for analyses or reporting, and for any other uses not expressly
prohibited in writing by Borrower. The provisions of the immediately preceding
sentence shall survive the termination of this Agreement.
12.10    Attorneys’ Fees, Costs and Expenses. In any action or proceeding
between Borrowers and Bank arising out of or relating to the Loan Documents, the
prevailing party shall be entitled to recover its reasonable attorneys’ fees and
other costs and expenses incurred, in addition to any other relief to which it
may be entitled.


12.11    Electronic Execution of Documents. The words “execution,” “signed,”
“signature” and words of like import in any Loan Document shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity and enforceability as a
manually executed signature or the use of a paper-based recordkeeping systems,
as the case may be, to the extent and as provided for in any applicable law,
including, without limitation, any state law based on the Uniform Electronic
Transactions Act.


12.12    Right of Setoff. Each Borrower hereby grants to Bank a Lien and a right
of setoff as security for all Obligations to Bank, whether now existing or
hereafter arising upon and against all deposits, credits, collateral and
property, now or hereafter in the possession, custody, safekeeping or control of
Bank or any entity under the control of Bank (including a subsidiary of Bank) or
in transit to any of them. At any time after the occurrence and during the
continuance of an Event of Default, without demand or notice, Bank may setoff
the same or any part thereof and apply the same to any liability or Obligation
of Borrowers even though unmatured and regardless of the adequacy of any other
collateral securing the Obligations. ANY AND ALL RIGHTS TO REQUIRE BANK TO
EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH
SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO
SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWERS, ARE HEREBY KNOWINGLY,
VOLUNTARILY AND IRREVOCABLY WAIVED.


12.13    Captions. The headings used in this Agreement are for convenience only
and shall not affect the interpretation of this Agreement.


12.14    Construction of Agreement. The parties mutually acknowledge that they
and their attorneys have participated in the preparation and negotiation of this
Agreement. In cases of uncertainty this Agreement shall be construed without
regard to which of the parties caused the uncertainty to exist.









--------------------------------------------------------------------------------



12.15    Relationship. The relationship of the parties to this Agreement is
determined solely by the provisions of this Agreement. The parties do not intend
to create any agency, partnership, joint venture, trust, fiduciary or other
relationship with duties or incidents different from those of parties to an
arm’s-length contract.


12.16    Third Parties. Nothing in this Agreement, whether express or implied,
is intended to: (a) confer any benefits, rights or remedies under or by reason
of this Agreement on any persons other than the express parties to it and their
respective permitted successors and assigns; (b) relieve or discharge the
obligation or liability of any person not an express party to this Agreement; or
(c) give any person not an express party to this Agreement any right of
subrogation or action against any party to this Agreement.


12.17    No Novation; Ratification. Nothing contained herein shall in any way
impair the Original Agreement and other Loan Documents now held for the
Obligations, nor affect or impair any rights, powers, or remedies under the
Original Agreement or any Loan Document, it being the intent of the parties
hereto that this Agreement shall not constitute a novation of the Original
Agreement or an accord and satisfaction of the Obligations. Each of the
Borrowers and each Guarantor hereby ratifies and reaffirms all existing Loan
Documents to which it is a party and confirms that they remain in full force and
effect, and ratifies and reaffirms the validity and enforceability of all of the
liens and security interests heretofore granted pursuant to the Loan Documents,
as collateral security for the Obligations, and acknowledges that all of such
liens and security interests, and all Collateral heretofore pledged as security
for the Obligations, continues to be and remains Collateral for the Obligations
from and after the date hereof.


13    DEFINITIONS


13.1    Definitions. As used in the Loan Documents, the word “shall” is
mandatory, the word “may” is permissive, the word “or” is not exclusive, the
words “includes” and “including” are not limiting, the singular includes the
plural, and numbers denoting amounts that are set off in brackets are negative.
As used in this Agreement, the following capitalized terms have the following
meanings:


“Account” is, as to any Person, any “account” of such Person as “account” is
defined in the Code with such additions to such term as may hereafter be made,
and includes, without limitation, all accounts receivable and other sums owing
to such Person.
“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.
“Additional Costs” is defined in Section 3.8(a).
“Adjusted Quick Ratio” is a ratio of (i) Quick Assets to (ii) Current
Liabilities (less the current portion of Deferred Revenue) plus, without
duplication, Consolidated Funded Indebtedness.
“Administrative Borrower” is defined in Section 9.8.
“Administrator” is an individual that is named:
(a)     as an “Administrator” in the “SVB Online Services” form completed by
Borrower with the authority to determine who will be authorized to use SVB
Online Services (as defined in Bank’s Online Banking Agreement as in effect from
time to time) on behalf of Borrower; and
(b)     as an Authorized Signer of Borrower in an approval by the Board.







--------------------------------------------------------------------------------



“Advance” or “Advances” means a revolving credit loan (or revolving credit
loans) under the Revolving Line in the form of one (or more) US Advance(s) or
Singapore Advance(s).
“Affiliate” is, with respect to any Person, each other Person that owns or
controls directly or indirectly the Person, any Person that controls or is
controlled by or is under common control with the Person, and each of that
Person’s senior executive officers, directors, partners and, for any Person that
is a limited liability company, that Person’s managers and members. For purposes
of the definition of Eligible Accounts, Affiliate shall include a Specified
Affiliate.
“Agreement” is defined in the preamble hereof.
“Agreement Currency” is defined in Section 12.3(b).
“Authorized Signer” is, in relation to any Borrower, any individual listed in
such Borrower’s Borrowing Resolution who is authorized to execute the Loan
Documents, including any Notice of Borrowing making (and executing if
applicable) any Credit Extension request, on behalf of Borrower.
“Availability Amount” is (a) the lesser of (i) the Revolving Line or (ii) the
amount available under the Borrowing Base minus (b) the Dollar Equivalent of the
outstanding principal balance of all Advances minus (c) the aggregate Dollar
Equivalent amount of all outstanding Existing Letters of Credit and Letters of
Credit (including drawn but unreimbursed Letters of Credit but excluding any
expired Letters of Credit) minus (d) the Reserves plus (e) an amount equal to
the Letter of Credit Reserve.
“Aviat Investment Policy” is that certain Investment Policy dated January 19,
2009, as revised on March 4, 2010, and approved by Parent’s Board of Directors,
as such policy is revised from time to time and approved by Parent’s Board of
Directors and delivered to Bank.
“Bank” is defined in the preamble hereof.
“Bank Entities” is defined in Section 12.9.
“Bank Expenses” are all audit fees and expenses, costs, and expenses (including
reasonable attorneys’ fees and expenses) for preparing, amending, negotiating,
administering, defending and enforcing the Loan Documents (including, without
limitation, those incurred in connection with appeals or Insolvency Proceedings)
or otherwise incurred with respect to Borrower or any Guarantor.
“Bank Parent” is defined in Section 3.8(b).
“Bank Services” are any products, credit services, and/or financial
accommodations previously, now, or hereafter provided to Borrower or any of its
Subsidiaries by Bank or any Bank Affiliate, including, without limitation, any
letters of credit, cash management services (including, without limitation,
merchant services, direct deposit of payroll, business credit cards, and check
cashing services), interest rate swap arrangements, and foreign exchange
services as any such products or services may be identified in Bank’s various
agreements related thereto (each, a “Bank Services Agreement”).
“Bank Services Agreement” is defined in the definition of Bank Services.
“Board” is Borrower’s board of directors.
“Borrower” and “Borrowers” are defined in the preamble hereof.







--------------------------------------------------------------------------------



“Borrower’s Books” are all Borrower’s books and records including ledgers,
federal and state tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.
“Borrowing Base” is (a) 80% of Eligible Accounts (other than Singapore Borrower
Eligible Accounts) as determined by Bank from Borrower’s most recent Borrowing
Base Certificate, plus (b) 50% of all Domestic unbilled accounts (in the case of
clause (b) above, up to a maximum amount of (i) Seven Million Dollars
($7,000,000) when a Streamline Period is in effect and (ii) Three Million Five
Hundred Thousand Dollars ($3,500,000) when a Streamline Period is not in
effect), plus (c) (i) the Singapore Borrower Eligible Account Advance Rate
multiplied by (ii) the Singapore Borrower Eligible Accounts; provided, however,
that Bank has the right to decrease the foregoing amount and percentage in its
good faith business judgment to mitigate the impact of events, conditions,
contingencies, or risks which, as determined by Bank, may adversely affect the
Collateral or its value.
“Borrowing Base Certificate” is that certain certificate in the form attached
hereto as Exhibit H.
“Borrowing Base Report” is that certain report of the value of Collateral in the
form specified by Bank to Borrower from time to time.
“Borrowing Resolutions” are, with respect to any Person, those resolutions
adopted by such Person’s board of directors (and, if required under the terms of
such Person’s Operating Documents, stockholders) and delivered by such Person to
Bank approving the Loan Documents to which such Person is a party and the
transactions contemplated thereby, together with a certificate in the form
attached hereto as Exhibit E (except for the Singapore Borrower, in the form
attached hereto as Exhibit F) executed by its secretary on behalf of such Person
certifying (a) such Person has the authority to execute, deliver, and perform
its obligations under each of the Loan Documents to which it is a party, (b)
that set forth as a part of or attached as an exhibit to such certificate is a
true, correct, and complete copy of the resolutions then in full force and
effect authorizing and ratifying the execution, delivery, and performance by
such Person of the Loan Documents to which it is a party, (c) the name(s) of the
Person(s) authorized to execute the Loan Documents, including making (and
executing if applicable) any Credit Extension request, on behalf of such Person,
together with a sample of the true signature(s) of such Person(s), and (d) that
Bank may conclusively rely on such certificate unless and until such Person
shall have delivered to Bank a further certificate canceling or amending such
prior certificate.
“Business Day” is any day that is not a Saturday, Sunday or a day on which Bank
is closed.
“Cash Collateral Account” is defined in Section 6.3(c).
“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc.; (c) Bank’s certificates of deposit
issued maturing no more than one (1) year after issue; and (d) money market
funds at least ninety-five percent (95%) of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (c) of this
definition.
“Change in Control” is any event, transaction, or occurrence as a result of
which (a) any “person” (as such term is defined in Sections 3(a)(9) and 13(d)(3)
of the Exchange Act), other than a trustee or other fiduciary holding securities
under an employee benefit plan of Borrowers, is or becomes a beneficial owner
(within the meaning Rule 13d-3 promulgated under the Exchange Act), directly or
indirectly, of securities







--------------------------------------------------------------------------------



of Parent, representing twenty-five percent (25%) or more of the combined voting
power of Parent’s then outstanding securities; (b) during any period of twelve
consecutive calendar months, individuals who at the beginning of such period
constituted the Board of Directors of Parent (together with any new directors
whose election by the Board of Directors of such Borrower was approved by a vote
of not less than two-thirds of the directors then still in office who either
were directors at the beginning of such period or whose election or nomination
for election was previously so approved) cease for any reason other than death
or disability to constitute a majority of the directors then in office; (c) Opco
ceases to be wholly-owned by Parent; provided that Opco and Parent will be
permitted to merge so long as Parent or Opco is the surviving entity of such
merger; or (d) Singapore Borrower ceases to be wholly-owned by either Opco or
Parent.
“Claims” is defined in Section 12.3.
“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of California; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Bank’s Lien on any Collateral is governed by the Uniform Commercial
Code in effect in a jurisdiction other than the State of California, the term
“Code” shall mean the Uniform Commercial Code as enacted and in effect in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority, or remedies and for purposes of
definitions relating to such provisions.
“Collateral” is the Singapore Collateral and the US Collateral.
“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.
“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.
“Commodity Exchange Act” is the Commodity Exchange Act (7 U.S.C. § 1 et seq.),
as amended from time to time, and any successor statute.
“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit B.
“Consolidated Funded Indebtedness” is, as of any date of determination, for
Parent and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including borrowings hereunder, but excluding undrawn
Letters of Credit) and all debt obligations evidenced by bonds, debentures,
notes, loan agreements or other similar instruments, (b) all purchase money
Indebtedness, (c) all direct, non-contingent obligations arising under drawn
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments, (d) all obligations in respect
of the deferred purchase price of property or services (other than trade
accounts payable in the ordinary course of business), (e) attributable
Indebtedness in respect of capital leases and synthetic lease obligations, and
(f) all Indebtedness of the types referred to in clauses (a) through (e) above
of any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which any Borrower or any
Subsidiary is a general partner or joint venturer, unless such Indebtedness is
expressly made non-recourse to such Borrower or such Subsidiary; provided that
the amount of Indebtedness included under this clause (f) shall be restricted to
the amount of Indebtedness attributable to such Borrower or such Subsidiary as a
general partner or joint venturer; in each case minus any cash collateral posted
for any of the foregoing.







--------------------------------------------------------------------------------



“Consolidated Interest Charges” is for any period, for Parent and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of Parent and its
Subsidiaries in connection with borrowed money (including capitalized interest)
or in connection with the deferred price of assets, in each case to the extent
treated as interest in accordance with GAAP, and (b) the portion of rent expense
of the Parent and its Subsidiaries with respect to such period under capital
leases that is treated as interest in accordance with GAAP.
“Consolidated Net Income” is, for any period, for Parent and its Subsidiaries on
a consolidated basis, the net income of Parent and its Subsidiaries (excluding
extraordinary gains and extraordinary losses) for that period.
“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation, in each
case, directly or indirectly guaranteed, endorsed, co made, discounted or sold
with recourse by that Person, or for which that Person is directly or indirectly
liable; (b) any obligations for undrawn letters of credit for the account of
that Person; and (c) all obligations under any Swap Agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; but “Contingent
Obligation” does not include endorsements in the ordinary course of business.
The amount of a Contingent Obligation is the stated or determined amount of the
primary obligation for which the Contingent Obligation is made or, if not
determinable, the maximum reasonably anticipated liability for it determined by
the Person in good faith; but the amount may not exceed the maximum of the
obligations under any guarantee or other support arrangement.
“Continuation Date” means any date on which the Administrative Borrower and/or
the Singapore Borrower elects to continue a LIBOR Advance into another Interest
Period.
“Control Agreement” is any control agreement in form and substance satisfactory
to Bank entered into among the depository institution at which any Borrower
maintains a Deposit Account or the securities intermediary or commodity
intermediary at which any Borrower maintains a Securities Account or a Commodity
Account, such Borrower, and Bank pursuant to which Bank obtains control (within
the meaning of the Code) over such Deposit Account, Securities Account, or
Commodity Account.
“Conversion Date” means any date on which the Administrative Borrower and/or the
Singapore Borrower elects to convert a Prime Rate Advance to a LIBOR Advance or
a LIBOR Advance to a Prime Rate Advance.
“Copyrights” are any and all copyright rights, copyright applications, copyright
registrations and like protections in each work of authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret.
“Credit Extension” is any Advance, any Overadvance, Letter of Credit, FX
Contract, amount utilized for cash management services, or any other extension
of credit by Bank for any Borrower’s benefit.
“Currency” is coined money and such other banknotes or other paper money as are
authorized by law and circulate as a medium of exchange.
“Current Assets” are amounts that under GAAP should be included on that date as
current assets on Parent’s consolidated balance sheet.







--------------------------------------------------------------------------------



“Current Liabilities” are all obligations and liabilities of Borrowers to Bank,
plus, without duplication, the aggregate amount of Borrowers’ Total Liabilities
that mature within one (1) year.
“Default Rate” is defined in Section 2.6(e).
“Deferred Revenue” is all amounts received or invoiced in advance of performance
under contracts and not yet recognized as revenue.
“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.
“Designated Deposit Account” is, with respect to the US Borrowers, the account
number ending 009, and with respect to the Singapore Borrower, account number
ending 390, in each case maintained by Borrowers with Bank.
“Dollars,” “dollars” or use of the sign “$” means only lawful money of the
United States and not any other currency, regardless of whether that currency
uses the “$” sign to denote its currency or may be readily converted into lawful
money of the United States.
“Dollar Advance” is defined in Section 2.5(a).
“Dollar Equivalent” is, at any time, (a) with respect to any amount denominated
in Dollars, such amount, and (b) with respect to any amount denominated in a
Foreign Currency, the equivalent amount therefor in Dollars as determined by
Bank at such time on the basis of the then-prevailing rate of exchange in San
Francisco, California, for sales of the Foreign Currency for transfer to the
country issuing such Foreign Currency.
“Domestic” is within the United States or any state or territory thereof or the
District of Columbia.
“Domestic Subsidiary” is (a) a Subsidiary organized under the laws of the United
States or any state or territory thereof or the District of Columbia and (b) a
Subsidiary that is treated as a disregarded entity under Treasury Regulations
Section 301.7701-3 of a Subsidiary described in clause (a).
“EBITDA” is, for any period, for Parent and its Subsidiaries on a consolidated
basis, an amount equal to Consolidated Net Income for such periods plus (a) the
following to the extent deducted in calculating such Consolidated Net Income;
(i) Consolidated Interest Charges for such period, (ii) the provision for
federal, state, local and foreign income taxes payable by Parent and its
Subsidiaries for such period, (iii) depreciation and amortization expense, (iv)
to the extent agreed by Bank in its sole discretion in writing, restructuring
charges incurred in connection with impairment of real estate, (v) non-cash
stock-based compensation expense, (vi) non-cash charges for customer inventory
due to downward revaluation, (vii) non-cash charges related to discontinued
operations occurring prior to the Effective Date, (viii) other non-recurring
expenses of Parent and its Subsidiaries reducing such Consolidated Net Income
which do not represent a cash item in such period or any future period and (ix)
Foreign Currency losses incurred during the fiscal quarter ended July 1, 2016 as
a result of fluctuations in the Nigerian Naira, and minus (b) the following to
the extent included in calculating such Consolidated Net Income; (i) federal,
state, local and foreign income tax credits of Parent and its Subsidiaries for
such period and (ii) all non-cash items increasing Consolidated Net Income for
such period.
“Effective Date” is defined in the preamble hereof.







--------------------------------------------------------------------------------



“Eligible Accounts” means Accounts owing to any Borrower which arise in the
ordinary course of any Borrower’s business that meet all such Borrower’s
representations and warranties in Section 5.3, that have been, at the option of
Bank, confirmed in accordance with Section 6.3(f) of this Agreement, and are due
and owing from Account Debtors deemed creditworthy by Bank in its good faith
business judgment (acting in a commercially reasonable manner). Bank reserves
the right at any time after the Effective Date to adjust any of the criteria set
forth below and to establish new criteria in its good faith business judgment.
Unless Bank otherwise agrees in writing, Eligible Accounts shall not include:
(a)    Accounts (i) for which the Account Debtor is Borrower’s Affiliate,
officer, employee, investor, or agent, or (ii) that are intercompany Accounts;


(b)    Accounts that the Account Debtor has not paid within (i) ninety (90) days
of invoice date or (ii) one hundred and twenty (120) days from the invoice date
if approved by Bank in its sole discretion, but not to exceed in the aggregate
10% of all Accounts owing to Borrowers, in each case, regardless of invoice
payment period terms;


(c)    Accounts with credit balances over ninety (90) days from invoice date;


(d)    Accounts owing from an Account Debtor if fifty percent (50%) or more of
the Accounts owing from such Account Debtor have not been paid within ninety
(90) days of invoice date;


(e)    Accounts billed from and/or payable to Borrowers outside of the United
States or Singapore (sometimes called foreign invoiced accounts);


(f)    Accounts in which Bank does not have a first priority, perfected security
interest under all applicable laws;


(g)    Accounts billed and/or payable in a Currency other than Dollars or an
Optional Currency;


(h)    Accounts owing from an Account Debtor to the extent that Borrower is
indebted or obligated in any manner to the Account Debtor (as creditor, lessor,
supplier or otherwise - sometimes called “contra” accounts, accounts payable,
customer deposits or credit accounts);
 
(i)    Accounts with or in respect of accruals for marketing allowances,
incentive rebates, price protection, cooperative advertising and other similar
marketing credits, unless otherwise approved by Bank in writing;


(j)    Accounts owing from an Account Debtor which is a United States government
entity or any department, agency, or instrumentality thereof unless Borrower has
assigned its payment rights to Bank and the assignment has been acknowledged
under the Federal Assignment of Claims Act of 1940, as amended;


(k)    Accounts with customer deposits and/or with respect to which Borrower has
received an upfront payment, to the extent of such customer deposit and/or
upfront payment;


(l)    Accounts for demonstration or promotional equipment, or in which goods
are consigned, or sold on a “sale guaranteed”, “sale or return”, “sale on
approval”, or other terms if Account Debtor’s payment may be conditional;







--------------------------------------------------------------------------------



(m)    Accounts owing from an Account Debtor where goods or services have not
yet been rendered to the Account Debtor (sometimes called memo billings or
pre-billings);


(n)    Accounts owing from an Account Debtor the amount of which may be subject
to withholding based on the Account Debtor’s satisfaction of Borrower’s complete
performance (but only to the extent of the amount withheld; sometimes called
retainage billings);


(o)    Accounts subject to trust provisions, subrogation rights of a bonding
company, or a statutory trust;


(p)    Accounts owing from an Account Debtor that has been invoiced for goods
that have not been shipped to the Account Debtor unless Bank, Borrower, and the
Account Debtor have entered into an agreement acceptable to Bank wherein the
Account Debtor acknowledges that (i) it has title to and has ownership of the
goods wherever located, (ii) a bona fide sale of the goods has occurred, and
(iii) it owes payment for such goods in accordance with invoices from Borrower
(sometimes called “bill and hold” accounts);


(q)    Accounts for which the Account Debtor has not been invoiced;


(r)    Accounts that represent non-trade receivables or that are derived by
means other than in the ordinary course of Borrower’s business;


(s)    Accounts for which Borrower has permitted Account Debtor’s payment to
extend beyond one hundred twenty days (120) days (including Accounts with a due
date that is more than one hundred twenty (120) days from invoice date);


(t)    Accounts arising from chargebacks, debit memos or other payment
deductions taken by an Account Debtor;


(u)    Accounts arising from product returns and/or exchanges (sometimes called
“warranty” or “RMA” accounts);


(v)    Accounts in which the Account Debtor disputes liability or makes any
claim (but only up to the disputed or claimed amount), or if the Account Debtor
is subject to an Insolvency Proceeding (whether voluntary or involuntary), or
becomes insolvent, or goes out of business;


(w)    Accounts owing from an Account Debtor, whose total obligations to
Borrower exceed twenty-five percent (25.0%) of all Accounts, for the amounts
that exceed that percentage, unless Bank approves in writing; and


(x)    Accounts for which Bank in its good faith business judgment determines
collection to be doubtful, including, without limitation, accounts represented
by “refreshed” or “recycled” invoices.


“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.
“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.







--------------------------------------------------------------------------------



“Euros,” “euros” and “€” each mean the official currency of the European Union,
as adopted by the European Council at its meeting in Madrid, Spain on December
15 and 16, 1995.
“Event of Default” is defined in Section 8.
“Exchange Act” is the Securities Exchange Act of 1934, as amended.
“Excluded Swap Obligation” is, with respect to any Borrower or Guarantor, any
obligation to pay or perform under any Swap Agreement, if and to the extent that
all or a portion of the Guarantee of such Borrower or Guarantor of, or the grant
by such Borrower or Guarantor of a security interest to secure, such Swap
Obligation (or any Guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Grantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Borrower or Guarantor
or the grant of such security interest becomes effective with respect to such
Swap Obligation or such Guaranty. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
guarantee or security interest is or becomes illegal.
“Existing Letters of Credit” are the following of outstanding letters of credit:
Reference Number
 
Issue Date
Expiry Date
Currency
Amount in Currency
Amount in USD
SVBSF005793
HARRIS STRATEX NETWORKS OPERATING
4/15/2009
2/1/2019
USD
135,000.00


$135,000.00
SVBSF010995
AVIAT US INC
5/27/2016
5/27/2019
EUR
20,000.00


$23,386.00
SVBSP001152
AVIAT US INC
12/18/2015
11/30/2018
USD
88,000.00


$88,000.00
SVBSP001161
AVIAT US INC
1/18/2017
12/18/2018
USD
450,000.00


$450,000.00
SVBSP001322
AVIAT US INC
5/26/2017
8/27/2018
USD
18,018.83


$18,018.83
SVBSP001491
AVIAT US INC
1/9/2018
8/15/2018
USD
105,300.00


$105,300.00
SVBSP001492
AVIAT US INC
1/9/2018
8/15/2018
USD
17,600.00


$17,600.00
SVBSP001498
AVIAT US INC
12/11/2017
6/30/2018
USD
35,000.00


$35,000.00
SVBSP001524
AVIAT US INC
3/14/2018
10/23/2019
USD
8,730.00


$8,730.00

“Foreign Currency” means lawful money of a country other than the United States.
“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.
“Funding Date” is any date on which a Credit Extension is made to or for the
account of Borrower which shall be a Business Day.
“FX Contract” is any foreign exchange contract by and between Borrower and Bank
under which Borrower commits to purchase from or sell to Bank a specific amount
of Foreign Currency on a specified date.







--------------------------------------------------------------------------------



“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.
“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all Intellectual Property, claims, income
and other tax refunds, security and other deposits, payment intangibles,
contract rights, options to purchase or sell real or personal property, rights
in all litigation presently or hereafter pending (whether in contract, tort or
otherwise), insurance policies (including without limitation key man, property
damage, and business interruption insurance), payments of insurance and rights
to payment of any kind.
“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.
“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.
“Guarantor” is any Person providing a Guaranty in favor of Bank.
“Guaranty” is any guarantee of all or any part of the Obligations, as the same
may from time to time be amended, restated, modified or otherwise supplemented.
“IFRS” are the International Financial Reporting Standards, a collection of
guidelines and rules set by the International Accounting Standards Board
(www.iasb.org) which are applicable to the circumstances as of the date of
determination.
“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and (d)
Contingent Obligations.
“Indemnified Person” is defined in Section 12.3.
“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.
“Intellectual Property” means, with respect to any Person, all of such Person’s
right, title, and interest in and to the following:
(a)    its Copyrights, Trademarks and Patents;









--------------------------------------------------------------------------------



(b)    any and all trade secrets and trade secret rights, including, without
limitation, any rights to unpatented inventions, know-how and operating manuals;


(c)    any and all source code;


(d)    any and all design rights which may be available to such Person;


(e)    any and all claims for damages by way of past, present and future
infringement of any of the foregoing, with the right, but not the obligation, to
sue for and collect such damages for said use or infringement of the
Intellectual Property rights identified above; and


(f)    all amendments, renewals and extensions of any of the Copyrights,
Trademarks or Patents.


“Interest Expense” means for any fiscal period, interest expense (whether cash
or non-cash) determined in accordance with GAAP for the relevant period ending
on such date, including, in any event, interest expense with respect to any
Credit Extension and other Indebtedness of each Borrower and its Subsidiaries,
including, without limitation or duplication, all commissions, discounts, or
related amortization and other fees and charges with respect to letters of
credit and bankers’ acceptance financing and the net costs associated with
interest rate swap, cap, and similar arrangements, and the interest portion of
any deferred payment obligation (including leases of all types).
“Interest Payment Date” means, with respect to any LIBOR Advance, the last day
of each Interest Period applicable to such LIBOR Advance (but in any event, no
later than ninety (90) days from the beginning of any such Interest Period and
each successive payment thereafter) and, with respect to Prime Rate Advances,
the last day of each month (or, if that day of the month does not fall on a
Business Day, then on the first Business Day following such date), and each date
a Prime Rate Advance is converted into a LIBOR Advance to the extent of the
amount converted to a LIBOR Advance.
“Interest Period” means, as to any LIBOR Advance, the period commencing on the
date of such LIBOR Advance, or on the conversion/continuation date on which the
LIBOR Advance is converted into or continued as a LIBOR Advance, and ending on
the date that is one (1), two (2) or three (3) months thereafter, in each case
as either Administrative Borrower or Singapore Borrower, as applicable, may
elect in the applicable Notice of Borrowing or Notice of
Conversion/Continuation; provided, however, that (a) no Interest Period with
respect to any LIBOR Advance shall end later than the Revolving Line Maturity
Date, (b) the last day of an Interest Period shall be determined in accordance
with the practices of the LIBOR interbank market as from time to time in effect,
(c) if any Interest Period would otherwise end on a day that is not a Business
Day, that Interest Period shall be extended to the following Business Day
unless, in the case of a LIBOR Advance, the result of such extension would be to
carry such Interest Period into another calendar month, in which event such
Interest Period shall end on the preceding Business Day, (d) any Interest Period
pertaining to a LIBOR Advance that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period, and (e)
interest shall accrue from and include the first Business Day of an Interest
Period but exclude the last Business Day of such Interest Period.
“Interest Rate Determination Date” means each date for calculating the LIBOR for
purposes of determining the interest rate in respect of an Interest Period. The
Interest Rate Determination Date shall be the second Business Day prior to the
first day of the related Interest Period for a LIBOR Advance.







--------------------------------------------------------------------------------



“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.
“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.
“IRC” is the Internal Revenue Code of 1986, as amended, and the Treasury
Regulations adopted thereunder.
“Judgment Currency” is defined in Section 12.3.
“Letter of Credit” means a standby letter of credit issued by Bank or another
institution based upon an application, guarantee, indemnity or similar agreement
on the part of Bank as set forth in Section 2.3.
“Letter of Credit Application” is defined in Section 2.3(b).
“Letter of Credit Reserve” is defined in Section 2.3(e).
“Letter of Credit Sublimit” is Fifteen Million Dollars ($15,000,000).
“LIBOR” means, for any Interest Rate Determination Date with respect to an
Interest Period for any Advance to be made, continued as or converted into a
LIBOR Advance, the rate of interest per annum determined by Bank to be the per
annum rate of interest at which deposits in Dollars are offered to Bank in the
London interbank market (rounded upward, if necessary, to the nearest 0.00001%)
in which Bank customarily participates at 11:00 a.m. (local time in such
interbank market) two (2) Business Days prior to the first day of such Interest
Period for a period approximately equal to such Interest Period and in an amount
approximately equal to the amount of such Advance; provided that, in the event
such rate of interest is less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.
“LIBOR Advance” means an Advance that bears interest based at the LIBOR Rate.
“LIBOR Rate” means, for each Interest Period in respect of LIBOR Advances
comprising part of the same Advances, an interest rate per annum (rounded
upward, if necessary, to the nearest 0.00001%) equal to LIBOR for such Interest
Period divided by one (1) minus the Reserve Requirement for such Interest
Period.
“LIBOR Rate Margin” is, from time to time, the following percentages per annum,
based upon the Borrowers’ Adjusted Quick Ratio as determined from Borrower’s
consolidated financial statements as of the most recent fiscal quarter end, as
set forth below:
Level
Borrowers’ Adjusted Quick Ratio
LIBOR Rate Margin
I
Greater than or equal to 1.10:1.00
2.75%*
II
Less than 1.10:1.00
LIBOR Advances are not available at Level II

*Any outstanding Singapore Advances shall bear interest at an additional 2.00%
above the applicable LIBOR Rate Margin.







--------------------------------------------------------------------------------



“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.
“Loan Documents” are, collectively, this Agreement and any schedules, exhibits,
certificates, notices, and any other documents related to this Agreement, the
Perfection Certificates, the Control Agreements, any Letter of Credit, any
Letter of Credit Application, the Singapore Debenture any Bank Services
Agreement, any subordination agreement, any note, or notes or guaranties
executed by any Borrower or any Guarantor, and any other present or future
agreement by any Borrower and/or any Guarantor with or for the benefit of Bank,
all as amended, restated, or otherwise modified.
“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Bank’s Lien in the Collateral or in the value of such Collateral;
(b) a material adverse change in the business, operations, or condition
(financial or otherwise) of Borrower; or (c) a material impairment of the
prospect of repayment of any portion of the Obligations.
“Material Subsidiary” is any Domestic Subsidiary, other than a US Foreign
Subsidiary Holding Company, having at any time on a stand-alone basis (a) assets
in excess of ten percent (10%) of Parent’s consolidated assets or (b) gross
revenues in excess of ten percent (10%) of Parent’s consolidated gross revenues.
“Monthly Financial Statements” is defined in Section 6.2(g).
“Net Income” means, as calculated on a consolidated basis for Borrowers and
their Subsidiaries for any period as at any date of determination, the net
profit (or loss), after provision for taxes, of each Borrower and its
Subsidiaries for such period taken as a single accounting period.
“Notice of Borrowing” means a notice given by Borrower to Bank in accordance
with Section 3.4(a), substantially in the form of Exhibit C, with appropriate
insertions.
“Notice of Conversion/Continuation” means a notice given by Borrower to Bank in
accordance with Section 3.5, substantially in the form of Exhibit D, with
appropriate insertions.
“Obligations” are Borrowers’ obligations to pay when due any debts, principal,
interest, fees, Bank Expenses, and other amounts Borrowers owe Bank now or
later, whether under this Agreement, the other Loan Documents, or otherwise,
including, without limitation, the Singapore Obligations, all obligations
relating to letters of credit (including reimbursement obligations for drawn and
undrawn letters of credit), cash management services, and foreign exchange
contracts, if any, and including interest accruing after Insolvency Proceedings
begin and debts, liabilities, or obligations of Borrowers assigned to Bank, and
to perform Borrowers’ duties under the Loan Documents; provided, however, that
the “Obligations” shall not include any Excluded Swap Obligations.
“Opco” is defined in the preamble.
“Operating Documents” are, for any Person, such Person’s formation documents, as
certified by the Secretary of State (or equivalent agency) of such Person’s
jurisdiction of organization or, in relation to the Singapore Borrower, a
director or company secretary on a date that is no earlier than thirty (30) days
prior to the Effective Date, and, (a) if such Person is a corporation, its
bylaws or memorandum and articles of association in current form, (b) if such
Person is a limited liability company, its limited liability company agreement
(or similar agreement), and (c) if such Person is a partnership, its partnership
agreement (or similar agreement), each of the foregoing with all current
amendments or modifications thereto.







--------------------------------------------------------------------------------



“Optional Currency” means Pounds Sterling or Euros.
“Optional Currency Advance” is defined in Section 2.5(a).
“Overadvance” is defined in Section 2.4.
“Parent” is defined in the preamble.
“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.
“Perfection Certificate” is defined in Section 5.1.
“Permitted Acquisition” is defined in the definition of Permitted Investment.


“Permitted Distributions” are:


(a)    purchases of capital stock from former employees, consultants and
directors pursuant to repurchase agreements or other similar agreements in an
aggregate amount not to exceed One Million Dollars ($1,000,000) in any fiscal
year provided that at the time of such purchase no Event of Default has occurred
and is continuing or would result therefrom;
 
(b)    purchases of capital stock in cash in an aggregate amount not to exceed
Seven Million Five Hundred Thousand Dollars ($7,500,000);


(c)    distributions or dividends consisting solely of any Borrower’s capital
stock;
 
(d)    purchases for value of any rights distributed in connection with any
stockholder rights plan;
 
(e)    purchases of capital stock or options to acquire such capital stock with
the proceeds received from a substantially concurrent issuance of capital stock
or convertible securities;


(f)    purchases of capital stock pledged as collateral for loans to employees;


(g)    purchases of capital stock in connection with the exercise of stock
options or stock appreciation rights by way of cashless exercise or in
connection with the satisfaction of withholding tax obligations;


(h)    purchases of fractional shares of capital stock arising out of stock
dividends, splits or combinations or business combinations;
 
(i)    payments of cash in lieu of issuing fractional shares upon conversion or
exercise of convertible securities;


(j)    distributions from (i) any Borrower to any other Borrower and (ii) from
any Subsidiary (not also a Borrower) of a Borrower to any Borrower or any other
Subsidiary (not also a Borrower); and


(k)    other distributions, dividends or purchases of any Borrower’s capital
stock in cash, with Bank’s prior consent.







--------------------------------------------------------------------------------



  
“Permitted Indebtedness” is:
(a)    Borrowers’ Indebtedness to Bank under this Agreement and the other Loan
Documents;


(b)    Subordinated Debt;


(c)    unsecured Indebtedness to trade creditors incurred in the ordinary course
of business;
 
(d)    guaranties of Permitted Indebtedness;


(e)    Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of business;


(f)    Indebtedness under Swap Agreements or consisting of interest rate,
currency, or commodity swap agreements, interest rate cap or collar agreements
or arrangements entered into in the ordinary course of business and designated
to protect Borrowers or their Subsidiaries against fluctuations in interest
rates, currency exchange rates, or commodity prices;


(g)    contingent obligations of Borrowers or any Subsidiary in respect of (i)
any performance bond or surety bond issued in the ordinary course of business
for the purpose of guaranteeing the performance of Borrowers and its
Subsidiaries under tenders and contracts related to the sale of equipment and
services to customers and (ii) any of the following type of bond issued in the
ordinary course of business: (A) customs bond, (B) contractors license bond, (C)
value added tax bond, (D) miscellaneous tax bond or (E) bond issued to support
employee benefit plan;
 
(h)    Indebtedness among the Borrowers and their Subsidiaries that is permitted
in clause (d) of Permitted Investments;


(i)    Indebtedness with respect to reimbursement obligations of Borrowers in
connection with the Existing Letters of Credit issued on Borrowers' behalf;
 
(j)    earn-out obligations in connection with any Permitted Acquisition;


(k)    capitalized leases and purchase money Indebtedness not to exceed Two
Million Five Hundred Thousand Dollars ($2,500,000) in the aggregate in any
fiscal year secured by Liens permitted under clause (c) of the definition of
"Permitted Liens";


(l)    Indebtedness of entities acquired in any permitted merger or acquisition
transaction;
 
(m)    extensions, renewals and refinancings of Permitted Indebtedness, provided
that the amount of such Indebtedness is not increased except by an amount equal
to a reasonable premium or other reasonable amount paid in connection with such
refinancing and by an amount equal to any existing, but unutilized, commitment
thereunder; and
 
(n)    other unsecured Indebtedness of any Borrower and its Subsidiaries not
otherwise permitted in clauses (a) through (n); provided that the aggregate
amount of such Indebtedness shall not exceed Two Million Five Hundred Thousand
Dollars ($2,500,000) at any time.


“Permitted Investments” are:







--------------------------------------------------------------------------------



(a)    Investments (including, without limitation, Subsidiaries) existing on the
Effective Date;


(b)    Investments consisting of cash and Cash Equivalents;
 
(c)    Investments pursuant to the Aviat Investment Policy;
 
(d)    Investments (i) by a Borrower in any other Borrower, (ii) by a Borrower
in Subsidiaries that are not a Borrower not to exceed Five Million Dollars
($5,000,000) in the aggregate in any fiscal year and (iii) by a Subsidiary (not
also a Borrower) in a Borrower or any other Subsidiary;


(e)    Investments consisting of Collateral Accounts in the name of any Borrower
or any Subsidiary so long as Bank has a first priority, perfected security
interest in such Collateral Accounts to the extent required pursuant to Section
6.8;


(f)    Investments consisting of extensions of credit to any Borrower’s or its
Subsidiaries' customers in the nature of accounts receivable, prepaid royalties
or notes receivable in the ordinary course of business arising from the sale or
lease of goods, provision of services or licensing activities of any Borrower;


(g)    Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business;


h)    Investments consisting of interest rate, currency, or commodity swap
agreements, interest rate cap or collar agreements or arrangements entered into
in the ordinary course of business and designated to protect a Person against
fluctuations in interest rates, currency exchange rates, or commodity prices;
 
i)    Investments consisting of (i) travel advances and employee relocation
loans and other employee loans and advances in the ordinary course of business,
and (ii) loans to employees relating to the purchase of equity securities of any
Borrower or its Subsidiaries pursuant to employee stock purchase plans or
agreements approved by such Borrower's Board of in an aggregate amount
outstanding at any time not to exceed One Million Five Hundred Thousand Dollars
($1,500,000);
 
(j)    purchases or acquisitions by any Borrower or Subsidiary of (i) the
capital stock in a Person that, upon the consummation thereof, will be a
wholly-owned Subsidiary of such Borrower or Subsidiary (including as a result of
a merger or consolidation) or (ii) all or substantially all of the assets of, or
assets constituting one or more business units of, any Person (including the
formation of any Subsidiary for the purposes of effectuating such purchase or
acquisition and the capitalization of such Subsidiary whether by capital
contribution or intercompany loans) (each, a "Permitted Acquisition"), provided
that with respect to each such purchase or acquisition:


(i)the newly-created or acquired Subsidiary (or assets acquired) shall be (x) in
the same or a related line of business as that conducted by the Borrower on the
date hereof, or (y) in a business that is ancillary to and in furtherance of the
line of business as that conducted by the Borrowers or their Subsidiaries on the
date hereof;


(ii)all transactions related to such purchase or acquisition shall be
consummated in all material respects in accordance with applicable law;


(iii)at the time of and after giving effect to any such purchase or acquisition,
no Event of Default shall have occurred and be continuing; and







--------------------------------------------------------------------------------





(iv)the total cash consideration for all such purchases or acquisitions shall
not exceed Ten Million Dollars ($10,000,000) in the aggregate in any fiscal
year.


(k)    Investments permitted by Section 7.3; and


(l)    other Investments not exceeding Two Million Five Hundred Thousand Dollars
($2,500,000) in the aggregate in any fiscal year of the Borrowers.


“Permitted Liens” are:
(a)    (i) Liens securing Indebtedness under clause (h) of the definition of
“Permitted Indebtedness” hereunder, and (ii) Liens arising under this Agreement
and the other Loan Documents;
 
(b)    Liens for taxes, fees, assessments or other government charges or levies,
either (i) not due and payable or (ii) being contested in good faith and for
which Borrowers maintain adequate reserves on their Books, provided that no
notice of any such Lien has been filed or recorded under the IRC;


(c)    Liens (including with respect to capital leases) (i) on property
(including accessions, additions, parts, replacements, fixtures, improvements
and attachments thereto, and the proceeds thereof) acquired or held by any
Borrower or its Subsidiaries incurred for financing such property (including
accessions, additions, parts, replacements, fixtures, improvements and
attachments thereto, and the proceeds thereof) other than Accounts and
Inventory, or (ii) existing on property (and accessions, additions, parts,
replacements, fixtures, improvements and attachments thereto, and the proceeds
thereof) when acquired other than Accounts and Inventory, if the Lien is
confined to such property (including accessions, additions, parts, replacements,
fixtures, improvements and attachments thereto, and the proceeds thereof);


(d)    Liens incurred in the extension, renewal or refinancing of the
indebtedness secured by Liens described in (a) through (c), but any extension,
renewal or replacement Lien must be limited to the property encumbered by the
existing Lien and the principal amount of the indebtedness it secures may not
increase;


(e)    Liens of carriers, warehousemen, suppliers, or other Persons that are
possessory in nature arising in the ordinary course of business so long as such
Liens attach only to Inventory, securing liabilities in the aggregate amount not
to exceed One Million Dollars ($1,000,000) and which are not delinquent or
remain payable without penalty or which are being contested in good faith and by
appropriate proceedings which proceedings have the effect of preventing the
forfeiture or sale of the property subject thereto;
 
(f)    Liens to secure payment of workers’ compensation, employment insurance,
old-age pensions, social security and other like obligations incurred in the
ordinary course of business (other than Liens imposed by ERISA);


(g)    leases or subleases of real property granted in the ordinary course of
Borrowers’ business (or, if referring to another Person, in the ordinary course
of such Person’s business), and leases, subleases, non-exclusive licenses or
sublicenses of personal property (other than Intellectual Property) granted in
the ordinary course of Borrowers’ business (or, if referring to another Person,
in the ordinary course of such Person’s business), if the leases, subleases,
licenses and sublicenses do not prohibit granting Bank a security interest
therein;









--------------------------------------------------------------------------------



(h)    non-exclusive licenses of Intellectual Property granted to third parties
in the ordinary course of business;
 
(i)    Liens in favor of custom and revenue authorities arising as a matter of
law to secure the payment of custom duties in connection with the importation of
goods;


(j)    Liens arising from attachments or judgments, orders, or decrees in
circumstances not constituting an Event of Default under Sections 8.4 and 8.7;
 
(k)    Liens in favor of financial institutions arising in connection with
deposit or securities accounts held at such institutions to secure standard fees
and expenses associated with the maintenance of such accounts; and
 
deposits to secure the performance of bids, trade contracts (other than for
borrowed money), contracts for the purchase of property, leases, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature, in each case, incurred in the ordinary course of business and not
representing an obligation for borrowed money.
“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.
“Pound Sterling” and the sign “£” each mean the lawful currency for the time
being of the United Kingdom.
“Prime Rate” is the rate of interest per annum from time to time published in
the money rates section of The Wall Street Journal or any successor publication
thereto as the “prime rate” then in effect; provided that, in the event such
rate of interest is less than zero, such rate shall be deemed to be zero for
purposes of this Agreement; and provided further that if such rate of interest,
as set forth from time to time in the money rates section of The Wall Street
Journal, becomes unavailable for any reason as determined by Bank, the “Prime
Rate” shall mean the rate of interest per annum announced by Bank as its prime
rate in effect at its principal office in the State of California (such Bank
announced Prime Rate not being intended to be the lowest rate of interest
charged by Bank in connection with extensions of credit to debtors); provided
that, in the event such rate of interest is less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.
“Prime Rate Advance” means an Advance that bears interest based at the Prime
Rate.
“Prime Rate Margin” is, from time to time, the following percentages per annum,
based upon the Borrowers’ Adjusted Quick Ratio based as determined from
Borrower’s consolidated financial statements as of the most recent fiscal
quarter end, as set forth below:
Level
Borrowers’ Adjusted Quick Ratio
Prime Rate Margin
I
Greater than or equal to 1.10:1.00
0.50%*
II
Less than 1.10:1.00
1.50%

*Any outstanding Singapore Advances shall bear interest at an additional 2.00%
above the applicable Prime Rate Margin.







--------------------------------------------------------------------------------



“Quick Assets” is, on any date, Borrowers’ consolidated, unrestricted cash and
Cash Equivalents, net billed accounts receivable and investments with Bank with
maturities of fewer than twelve (12) months determined according to GAAP.
“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.
“Regulatory Change” means, with respect to Bank, any change on or after the date
of this Agreement in United States federal, state, or foreign laws or
regulations, including Regulation D, or the adoption or making on or after such
date of any interpretations, directives, or requests applying to a class of
lenders including Bank, of or under any United States federal or state, or any
foreign laws or regulations (whether or not having the force of law) by any
court or governmental or monetary authority charged with the interpretation or
administration thereof.
“Reportable Event” is any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.
“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
“Reserve Requirement” means, for any Interest Period, the average maximum rate
at which reserves (including any marginal, supplemental, or emergency reserves)
are required to be maintained during such Interest Period under Regulation D
against “Eurocurrency liabilities” (as such term is used in Regulation D) by
member banks of the Federal Reserve System. Without limiting the effect of the
foregoing, the Reserve Requirement shall reflect any other reserves required to
be maintained by Bank by reason of any Regulatory Change against (a) any
category of liabilities which includes deposits by reference to which the LIBOR
Rate is to be determined as provided in the definition of LIBOR or (b) any
category of extensions of credit or other assets which include Advances.
“Reserves” means, as of any date of determination, such amounts as Bank may from
time to time establish and revise in its good faith business judgment, reducing
the amount of Advances and other financial accommodations which would otherwise
be available to Borrower (a) to reflect events, conditions, contingencies or
risks which, as determined by Bank in its good faith business judgment, do or
may adversely affect (i) the Collateral or any other property which is security
for the Obligations or its value (including without limitation any increase in
delinquencies of Accounts), (ii) the assets, business or prospects of Borrower
or any Guarantor, or (iii) the security interests and other rights of Bank in
the Collateral (including the enforceability, perfection and priority thereof);
or (b) to reflect Bank's reasonable belief that any collateral report or
financial information furnished by or on behalf of Borrower or any Guarantor to
Bank is or may have been incomplete, inaccurate or misleading in any material
respect; or (c) in respect of any state of facts which Bank determines
constitutes an Event of Default or may, with notice or passage of time or both,
constitute an Event of Default.
“Responsible Officer” is any of the Chief Executive Officer, President, Chief
Financial Officer, Controller, Treasurer and Assistant Treasurer of any
Borrower.
“Restricted License” is any material license or other agreement with respect to
which a Borrower is the licensee (a) that prohibits or otherwise restricts a
Borrower from granting a security interest in such







--------------------------------------------------------------------------------



Borrower’s interest in such license or agreement or any other property, or (b)
for which a default under or termination of could interfere with Bank’s right to
sell any Collateral.
“Revolving Line” is an aggregate principal amount equal to Thirty Million
Dollars ($30,000,000).
“Revolving Line Maturity Date” is June 29, 2019.
“Revolving Line Utilization” is, at any time, the sum of (a) the outstanding
principal amount of any Advances plus (b) the Dollar Equivalent face amount of
any outstanding Letters of Credit (including drawn but unreimbursed Letters of
Credit) and any Letter of Credit Reserve.
“SEC” shall mean the Securities and Exchange Commission, any successor thereto,
and any analogous Governmental Authority.
“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.
“Singapore Advances” is defined in Section 2.2(a).
“Singapore Availability Amount” is (a) the lesser of (i) the Singapore Sublimit
or (ii) the Borrowing Base, minus (b) the Singapore Utilization, minus (c) the
Reserves.
“Singapore Borrower” is defined in the preamble.
“Singapore Borrower Eligible Account Advance Rate” is 30%; provided, however,
that Bank may decrease the foregoing percentage in its good faith business
judgment based on events, conditions, contingencies, or risks which, as
determined by Bank, may adversely affect Collateral.
“Singapore Borrower Eligible Accounts” is any Eligible Account of the Singapore
Borrower, as determined by Bank from Borrower’s most recent Borrowing Base
Certificate.
“Singapore Collateral” is any and all properties, rights and assets of Singapore
Borrower described on Exhibit A.
“Singapore Companies Act” is the Singapore Companies Act (Chapter 50).
“Singapore Debenture” is that certain debenture dated November 29, 2010, by and
between Singapore Borrower and Bank.
“Singapore Obligations” are Singapore Borrower’s obligations to pay when due any
principal and interest arising out of Singapore Utilization, Bank Expenses and
other amounts Singapore Borrower owes Bank now or later, whether under this
Agreement, the Loan Documents, or otherwise, including, without limitation, all
obligations relating to letters of credit (including reimbursement obligations
for drawn and undrawn letters of credit), and under Bank Services Agreements, if
any, and including interest accruing after Insolvency Proceedings begin and
debts, liabilities, or obligations of Singapore Borrower assigned to Bank, and
to perform any Singapore Borrower’s duties under the Loan Documents.
“Singapore Sublimit” is Thirty Million Dollars ($30,000,000).







--------------------------------------------------------------------------------



“Singapore Utilization” is the sum of (i) the outstanding principal amount of
any Singapore Advances, plus (ii) the Dollar Equivalent face amount of any
outstanding Letters of Credit (including drawn but unreimbursed Letters of
Credit), minus any Letter of Credit Reserve issued for Singapore Borrower’s
account.
“Specified Affiliate” is any Person (a) more than ten percent (10.0%) of whose
aggregate issued and outstanding equity or ownership securities or interests,
voting, non-voting or both, are owned or held directly or indirectly,
beneficially or of record, by a Borrower, and/or (b) whose equity or ownership
securities or interests representing more than ten percent (10.0%) of such
Person’s total outstanding combined voting power are owned or held directly or
indirectly, beneficially or of record, by a Borrower.
“Streamline Period” is any period of time, on and after the Effective Date,
where Borrower has maintained a Adjusted Quick Ratio greater than 1.10 to 1.00
at all times during the prior calendar month and provided further that upon the
occurrence of an Event of Default any Streamline Period then in effect shall
immediately terminate and Borrower shall be required to maintain the foregoing
financial ratio for two (2) consecutive months thereafter before a new
Streamline Period begins.
“Subordinated Debt” is indebtedness incurred by any Borrower subordinated to all
of such Borrower’s now or hereafter indebtedness to Bank (pursuant to a
subordination, intercreditor, or other similar agreement in form and substance
satisfactory to Bank entered into between Bank and the other creditor), on terms
acceptable to Bank.
“Subsidiary” is, as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless the context otherwise requires, each reference
to a Subsidiary herein shall be a reference to a Subsidiary of any Borrower or
Guarantor.
“Swap Agreement” is any agreement with respect to any swap, hedge, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower and its Subsidiaries shall be deemed to be a “Swap Agreement.”
“Total Liabilities” is on any day, obligations that should, under GAAP, be
classified as liabilities on Borrowers’ consolidated balance sheet, including
all Indebtedness but excluding all Subordinated Debt.
“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.
“Transfer” is defined in Section 7.1.
“Unused Revolving Line Facility Fee” is defined in Section 2.7(c).
“US Advances” is defined in Section 2.2(a).







--------------------------------------------------------------------------------



“US Borrowers” is defined in the preamble.
“US Collateral” is any and all properties, rights and assets of US Borrowers
described on Exhibit A.
“US Foreign Subsidiary Holding Company” is (a) any Domestic Subsidiary,
substantially all the assets of which (including the assets of any entity that
is disregarded as an entity separate from such Subsidiary for U.S. federal
income tax purposes) consist of capital stock of one or more Foreign
Subsidiaries that are “controlled foreign corporations” within the meaning of
Section 957 of the IRC and with respect to which any US Borrower or such
Domestic Subsidiary is a “United States shareholder,” within the meaning of
Section 951(b) of the IRC and (b) any such disregarded entity described in
clause (a) if substantially all of the assets of such disregarded entity consist
of capital stock of one or more Foreign Subsidiaries that are “controlled
foreign corporations” within the meaning of Section 957 of the IRC and with
respect to which any US Borrower or such Domestic Subsidiary that is the sole
owner of such disregarded entity is a “United States shareholder,” within the
meaning of Section 951(b) of the IRC.
[Signature page follows.]









































--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.
BORROWERS:
AVIAT NETWORKS, INC.
By /s/ Eric Chang        
Name: Eric Chang    
Title: Principal Accounting Officer


AVIAT U.S., INC.
By /s/ Eric Chang        
Name: Eric Chang    
Title: Principal Accounting Officer


AVIAT NETWORKS (S) PTE. LTD.
By /s/ Kevin Holwell        
Name: Kevin Holwell    
Title: Vice President Finance    































--------------------------------------------------------------------------------



BANK:
SILICON VALLEY BANK
By /s/ Kyle Larrabee        
Name: Kyle Larrabee
Title: Vice President























































































--------------------------------------------------------------------------------



EXHIBIT A


COLLATERAL


The US Collateral consists of all of US Borrowers’ right title and interest in
and to the following personal property and the Singapore Collateral consists of
all of Singapore Borrower’s right, title and interest in and to the following
personal property, wherever located, whether now owned or hereafter acquired or
arising, and all proceeds and products thereof:


All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles, commercial tort claims, documents,
instruments (including any promissory notes), chattel paper (whether tangible or
electronic), cash, deposit accounts, fixtures, letters of credit rights (whether
or not the letter of credit is evidenced by a writing), securities, and all
other investment property, supporting obligations, and financial assets, whether
now owned or hereafter acquired, wherever located; and


All Borrowers’ Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.


Notwithstanding the foregoing, (a) the US Collateral does not include any of the
following, whether now owned or hereafter acquired by any US Borrower: (i) any
copyright rights, copyright applications, copyright registrations and like
protections in each work of authorship and derivative work, whether published or
unpublished, any patents, patent applications and like protections, including
improvements, divisions, continuations, renewals, reissues, extensions, and
continuations-in-part of the same trademarks, service marks and, to the extent
permitted under applicable law, any applications therefore, whether registered
or not, and the goodwill of the business of US Borrowers connected with and
symbolized thereby, know-how, operating manuals, trade secret rights, rights to
unpatented inventions, source code, design rights and any claims for damage by
way of any past, present, or future infringement of any of the foregoing;
provided, however, the US Collateral shall include all Accounts, license and
royalty fees and other revenues, proceeds, or income arising out of or relating
to any of the foregoing; (ii) more than 65% of the total outstanding voting
capital stock of any US Foreign Subsidiary Holding Company or Foreign Subsidiary
held directly by such US Borrower (or by a Subsidiary other than a US Foreign
Subsidiary Holding Company, that is treated as a disregarded entity of such US
Borrower), (b) the Singapore Collateral does not include any of the following,
whether now owned or hereafter acquired by Singapore Borrower: any copyright
rights, copyright applications, copyright registrations and like protections in
each work of authorship and derivative work, whether published or unpublished,
any patents, patent applications and like protections, including improvements,
divisions, continuations, renewals, reissues, extensions, and
continuations-in-part of the same, trademarks, service marks and, to the extent
permitted under applicable law, any applications therefore, whether registered
or not, and the goodwill of the business of Singapore Borrower connected with
and symbolized thereby, know-how, operating manuals, trade secret rights, rights
to unpatented inventions, source code, design rights and any claims for damage
by way of any past, present, or future infringement of any of the foregoing;
provided, however, the Singapore Collateral shall include all Accounts, license
and royalty fees and other revenues, proceeds, or income arising out of or
relating to any of the foregoing and (c) the US Collateral and Singapore
Collateral do not include (i) any property to the extent that such grant of a
security interest or Lien is prohibited by any Requirement of Law of a
Governmental Authority or constitutes a breach or default under or results in
the termination of or requires any consent not obtained under, any contract,
license, agreement, instrument or other document, including any capital lease,







--------------------------------------------------------------------------------



evidencing, governing or giving rise to such property, except to the extent that
such Requirement of Law or the term in such contract, license, agreement,
instrument or other document providing for such prohibition, breach, default or
termination or requiring such consent is ineffective under Section 9-406, 9-407,
9-408 or 9-409 of the Code (or any successor provision or provisions) of any
relevant jurisdiction or any other applicable law (including Title 11 of the
United States Bankruptcy Code) or principle of equity; provided, however, that
such security interest or Lien shall attach immediately at such time as such
Requirement of Law is not effective or applicable, or such prohibition, breach,
default or termination is no longer applicable or is waived, and to the extent
severable, shall attach immediately to any portion of the Collateral that does
not result in such consequences.


Pursuant to the terms of a certain negative pledge arrangement with Bank,
Borrowers have agreed, subject to certain exceptions, not to encumber any of
their copyright rights, copyright applications, copyright registrations and like
protections in each work of authorship and derivative work, whether published or
unpublished, any patents, patent applications and like protections, including
improvements, divisions, continuations, renewals, reissues, extensions, and
continuations-in-part of the same, trademarks, service marks and, to the extent
permitted under applicable law, any applications therefore, whether registered
or not, and the goodwill of the business of Borrowers connected with and
symbolized thereby, know-how, operating manuals, trade secret rights, rights to
unpatented inventions, source code, design rights and any claims for damage by
way of any past, present, or future infringement of any of the foregoing,
without Bank’s prior written consent.

































































--------------------------------------------------------------------------------



EXHIBIT B


FORM OF COMPLIANCE CERTIFICATE


TO:    SILICON VALLEY BANK                Date:                
FROM:    AVIAT NETWORKS, INC.


The undersigned authorized officer of Aviat Networks, Inc. (“Administrative
Borrower”) certifies that under the terms and conditions of the Third Amended
and Restated Loan and Security Agreement dated as of June 29, 2018 (as amended,
modified, supplemented or restated from time to time, the “Loan Agreement”), by
and among Administrative Borrower, Aviat U.S., Inc. (“Opco”), Aviat Networks (S)
Pte. Ltd. (“Singapore Borrower” and together with the Administrative Borrower
and Opco, each a “Borrower” and collectively, “Borrowers”) and Silicon Valley
Bank (“Bank”):
(1) Each Borrower is in complete compliance for the period ending
_______________ with all required covenants except as noted below; (2) there are
no Events of Default in existence; (3) all representations and warranties in the
Loan Agreement are true and correct in all material respects on this date except
as noted below; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date; (4) each
Borrower, and each of its Subsidiaries, has timely filed all material tax
returns and reports that are required to be filed, and each Borrower has timely
paid all material foreign, federal, state and local taxes, assessments, deposits
and contributions owed by each Borrower except as otherwise permitted pursuant
to the terms of Section 5.9 of the Loan Agreement; (5) (a)there are no
collective bargaining agreements covering the employees of any Borrower or any
of their domestic Subsidiaries, (b) there is not pending, nor (to the knowledge
of any Borrower) is there threatened, any strike, walkout, slowdown or work
stoppage, or any unfair labor practice complaint or grievance or arbitration
proceeding arising out of or under any collective bargaining agreement covering
the employees of any Borrower or any of their Subsidiaries that, individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Change, and (c) the hours worked and payments made to employees of Borrowers and
their domestic Subsidiaries have not been in violation in any material respect
of the Fair Labor Standards Act or any other applicable law dealing with such
matters; and (6) Borrowers are in compliance with Sections 6.1(b) and 6.8 and of
the Loan Agreement.


Attached are the required documents supporting the certification. The
undersigned certifies that the attached financial statements are prepared in
accordance with GAAP consistently applied from one period to the next except as
explained in an accompanying letter or footnotes and except, in the case of
unaudited financial statements, for the absence of footnotes and subject to
year-end adjustments. The undersigned acknowledges that no borrowings may be
requested at any time or date of determination that Borrower is not in
compliance with any of the terms of the Loan Agreement, and that compliance is
determined not just at the date this certificate is delivered. Capitalized terms
used but not otherwise defined herein shall have the meanings given them in the
Loan Agreement.







--------------------------------------------------------------------------------



Please indicate compliance status by circling Yes/No under “Complies” column.
 
Reporting Covenant
Required
Complies
Borrowing Base Report (in connection with Advance)
With each request for an Advance
Yes No
Monthly Borrowing Base Report
Within 30 days of month end when Streamline Period is in effect
Yes No
Weekly Borrowing Base Report
No later than Friday each week when Streamline Period is not in effect
Yes No
Cash holdings report
Within 30 days of month end
Yes No
Quarterly financial statements with Compliance Certificate
Within 5 days of filing with the SEC,
but no later than 45 days after fiscal
quarter end
Yes No
Monthly financial statements with Compliance Certificate
Within 30 days of month end
Yes No
Monthly Borrowing Base Reports
Within 30 days of month end when
Streamline Period is in effect
Yes No
Weekly Borrowing Base Reports
No later than Friday each week when Streamline Period is not in effect
Yes No
Annual financial statement (CPA Audited) + Compliance Certificate
Within 5 days of filings with the SEC but no later than 90 days after FYE
Yes No
10‑Q, 10‑K and 8-K
Within 5 days after filing with SEC
Yes No
Annual operating budgets for upcoming fiscal year and board approval of such
annual operating budgets
Within the earlier to occur of 45 days after FYE or 10 days after approval by
Parent’s Board of Directors
Yes No
Report of any legal actions pending or threatened in writing against Borrower or
any of its Subsidiaries that could result in damages or costs to Borrower or any
of its Subsidiaries of, individually or in the aggregate, $1,000,000 or more
Promptly
Yes No



Financial Covenant
Required
Actual
Complies
Adjusted Quick Ratio
1.05:1.00
____:1.00
Yes No
Maintain on a Quarterly Basis:
 
 
 
EBITDA
Fiscal Quarter End
EBITDA
 
Yes No
Each quarter after December 30, 2016*
$1.00
 
 
 
 

*Measured on a trailing two fiscal quarter basis
The following financial covenant analys[is][es] and information set forth in
Schedule 1 attached hereto are true and accurate as of the date this Certificate
is delivered to Bank as set forth in the first line of this Certificate.







--------------------------------------------------------------------------------





The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)
---------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------


ADMINISTRATIVE BORROWER:


AVIAT NETWORKS, INC.




By: _____________________
Name: _____________________
Title: _____________________




BANK USE ONLY


Received by: _____________________
AUTHORIZED SIGNER
Date: _________________________


Verified: ________________________
AUTHORIZED SIGNER
Date: _________________________
Compliance Status:Yes No






































































--------------------------------------------------------------------------------





Schedule 1 to Compliance Certificate


Financial Covenants of Borrower


In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.


Dated:    ____________________


I.    Adjusted Quick Ratio (Section 6.9(a))


Required:    1.05:1.00


Actual:    


A.1.
Unrestricted cash and Cash Equivalents of Borrowers, net billed accounts
receivable and investments with Bank with maturities of fewer than 12 months
determined according to GAAP
$
B.1.
All obligation and liabilities of Borrowers to Bank
$
B.2.
Aggregate amount of Borrowers’ Total Liabilities maturing within 1 year (without
duplication)
$
B.3.
Current Liabilities (B.1. plus B.2.)
$
C.1.
Deferred Revenue
$
D.1.
Consolidated Funded Indebtedness (without duplication)
$
E.1.
Current Liabilities (less Deferred Revenue) plus, without duplication,
Consolidated Funded Indebtedness (B.3. minus C.1. plus D.1)
$
F.
Adjusted Quick Ratio (ratio of A.1. to E.1)
1.___:1.00



Is line F at least 1.05?


  No, not in compliance                      Yes, in compliance

















--------------------------------------------------------------------------------



II.    EBITDA (Section 6.9(b))
Required:
Fiscal Quarter End
EBITDA
Each quarter after December 30, 2016*
$1.00

*measured on a trailing two fiscal quarter basis


Actual:
A.
Consolidated Net Income
$
 
To the extent deducted in the calculation of Net Income (Line A):
 
 
(i)Consolidated Interest Charges
$
 
(ii)Income tax expense
$
 
(iii)Depreciation and amortization expense
$
 
(iv)Restructuring charges incurred in connection with impairment of real estate
(to the extent agreed to by Bank in writing)
$
 
(v)Non-cash stock-based compensation expense
$______________
 
(vi)Non-cash charges for customer inventory due to downward revaluation
$
 
(vii)Non-cash charges related to discontinued operations occurring prior to the
Effective Date
$
 
(viii)Other non-recurring non-cash expenses
$
B.
Sum of (i) through (viii)
$
 
To the extent included in calculating Consolidated Net Income (Line A):
 
 
(i)Income tax credits
$
 
(ii)Other non-cash items increasing Consolidated Net Income
$
C.
Sum of Line (i) through (ii)
$
D.
EBITDA (A. plus B. minus C.)
$



Is Line D at least the amount required (see chart above)?
    No, not in compliance    _____ Yes, in compliance





































--------------------------------------------------------------------------------



EXHIBIT C


FORM OF NOTICE OF BORROWING


AVIAT NETWORKS, INC.
AVIAT NETWORKS (S) PTE. LTD.


Date: ______________
To:
Silicon Valley Bank

505 Howard Street, 3rd Floor
San Francisco, CA 94105
Attention: Kyle Larrabee
Re:
Third Amended and Restated Loan and Security Agreement dated as of June 29, 2018
(as amended, modified, supplemented or restated from time to time, the “Loan
Agreement”), by and among AVIAT NETWORKS, INC. (the “Administrative Borrower”),
AVIAT U.S., INC. (“Opco”), AVIAT NETWORKS (S) PTE. LTD. (“Singapore Borrower”
and together with the Administrative Borrower and Opco, each a “Borrower” and
collectively, “Borrowers”) and SILICON VALLEY BANK (“Bank”).

Ladies and Gentlemen:
The undersigned refers to the Loan Agreement, the terms defined therein and used
herein as so defined, and hereby gives you notice irrevocably, pursuant to
Section 3.5 of the Loan Agreement, of its request for an Advance.
1.    The Funding Date, which shall be a Business Day, of the requested Advance
is _______________.


2.    The aggregate amount of the requested Advance is $_____________.


3.    The requested Advance shall consist of $___________ of Prime Rate Advance
and $______ of LIBOR Advance.


4.    The duration of the Interest Period for the LIBOR Advance included in the
requested Advance shall be ______ months.


5.    The requested Advance is:
¨ a US Advance to AVIAT NETWORKS, INC.
¨ a Singapore Advance to AVIAT NETWORKS (S) PTE. LTD.
6.    The undersigned hereby certifies that the following statements are true on
the date hereof, and will be true on the date of the proposed Advance before and
after giving effect thereto, and to the application of the proceeds therefrom,
as applicable:







--------------------------------------------------------------------------------



(a)no Default or Event of Default has occurred and is continuing, or would
result from such proposed Advance; and


(b)the requested Advance will not cause the Revolving Line Utilization to exceed
the Availability Amount and will not cause the Singapore Utilization to exceed
the lesser of (i) the Availability Amount, or (ii) the Singapore Sublimit.


[remainder of page intentionally blank]



































































































































--------------------------------------------------------------------------------







ADMINISTRATIVE BORROWER:


AVIAT NETWORKS, INC.




By:        
Name:        
Title:        






SINGAPORE BORROWER:


AVIAT NETWORKS (S) PTE. LTD.




By:        
Name:        
Title:        




For internal Bank use only
LIBOR Pricing Date
LIBOR
LIBOR Variance
Maturity Date
 
 
____%
 

















































 











--------------------------------------------------------------------------------



EXHIBIT D


FORM OF NOTICE OF CONVERSION/CONTINUATION


AVIAT NETWORKS, INC.
AVIAT NETWORKS (S) PTE. LTD.


Date:              
To:
Silicon Valley Bank

505 Howard Street, 3rd Floor
San Francisco, CA 94105
Attention: Kyle Larrabee


Re:
Third Amended and Restated Loan and Security Agreement dated as of June 29, 2018
(as amended, modified, supplemented or restated from time to time, the “Loan
Agreement”), by and among AVIAT NETWORKS, INC. (the “Administrative Borrower”),
AVIAT U.S., INC. (“Opco”), AVIAT NETWORKS (S) PTE. LTD. (“Singapore Borrower”
and together with the Administrative Borrower and Opco, each a “Borrower” and
collectively, “Borrowers”) and SILICON VALLEY BANK (“Bank”).

Ladies and Gentlemen:
The undersigned refer to the Loan Agreement, the terms defined therein being
used herein as therein defined, and hereby give you notice irrevocably, pursuant
to Section 3.6 of the Loan Agreement, of the [conversion] [continuation] of the
Advances specified herein, that:
1.    The date of the [conversion] [continuation] is
                                           , 20___.


2.    The aggregate amount of the proposed Advances to be [converted] is
$                             or [continued] is
$                                  .


3.    The Advances are to be [converted into] [continued as] [LIBOR] [Prime
Rate] Advances.


4.    The duration of the Interest Period for the LIBOR Advances included in the
[conversion] [continuation] shall be            months.


5.    The Advances to be [converted] [continued] are:
¨ US Advances
¨ Singapore Advances
6.    The undersigned, on behalf of each Borrower, hereby certifies that the
following statements are true on the date hereof, and will be true on the date
of the proposed [conversion] [continuation], before and after giving effect
thereto and to the application of the proceeds therefrom:


(a)    no Default or Event of Default shall have occurred as of or on such date
or after giving effect to the [conversion] [continuation] requested to be made
on such date.
[signature page follows]







--------------------------------------------------------------------------------



 
ADMINISTRATIVE BORROWER:


AVIAT NETWORKS, INC.




By:                
Name:            
Title:            






SINGAPORE BORROWER:


AVIAT NETWORKS (S) PTE. LTD.




By:                
Name:                
Title:                




For internal Bank use only
LIBOR Pricing Date
LIBOR
LIBOR Variance
Maturity Date
 
 
____%
 





















































 









--------------------------------------------------------------------------------



EXHIBIT E


FORM OF CORPORATE BORROWING CERTIFICATE


Date:             
Borrowers:    Aviat Networks, Inc. (“Parent”) and Aviat U.S., Inc. (“Opco”)
Bank:    Silicon Valley Bank


I hereby certify as follows, as of the date set forth above:
1.
I am the Secretary, Assistant Secretary or other officer of each of Parent and
Opco. My title is as set forth below.



2.
Each of Parent’s and Opco’s exact legal name is set forth above. Parent and Opco
each are corporations existing under the laws of the State of Delaware.



3.
Attached hereto as Exhibits A-1 and A-2 are true, correct and complete copies of
the Certificate of Incorporation (including amendments) of each of Parent and
Opco, as filed with the Secretary of State of the state in which each of Parent
and Opco is incorporated as set forth in paragraph 2 above. Each Certificate of
Incorporation has not been amended, annulled, rescinded, revoked or
supplemented, and remain in full force and effect as of the date hereof.



4.
Attached hereto as Exhibits B-1 and B-2 are true, correct and complete copies of
the by-laws (including amendments) of each of Parent and Opco. Each set of
by-laws has not been amended, annulled, rescinded, revoked or supplemented, and
remain in full force and effect as of the date hereof.



5.
The resolutions attached hereto as Exhibits C-1 and C-2 were duly and validly
adopted by the Board of Directors of each of Parent and Opco each at a duly held
meeting of such directors (or pursuant to a unanimous written consent or other
authorized corporate action). Such resolutions are in full force and effect as
of the date hereof and have not been in any way modified, repealed, rescinded,
amended or revoked, and Bank may rely on them until Bank receives written notice
of revocation from Borrower.



6.
Attached hereto as Exhibits D-1 and D-2 are copies of a certificate of status of
each of Parent and Opco, each dated within 30 days of the Effective Date, issued
by the Secretary of State of the state of Delaware which indicates that each of
Parent and Opco are in good standing in such jurisdiction.



7.
As of the date hereof, each of the following officers or employees of Parent,
whose names, titles and signatures are below, may act on behalf of Parent and
any one of the persons designated below with a checked box beside his or her
name may, from time to time, add or remove any individuals to and from the above
list of persons authorized to act on behalf of Parent:










--------------------------------------------------------------------------------



Name
Title
Signature
Authorized to Add or Remove Signatories
Michael Pangia
President and CEO
 
□
Eric Chang
Vice President, Corporate Controller and Principal Accounting Officer
 
□
Kevin Holwell
Vice President, Finance
 
□



8.
As of the date hereof, each of the following officers or employees of Opco,
whose names, titles and signatures are below, may act on behalf of Opco and any
one of the persons designated below with a checked box beside his or her name
may, from time to time, add or remove any individuals to and from the above list
of persons authorized to act on behalf of Opco:



Name
Title
Signature
Authorized to Add or Remove Signatories
Michael Pangia
President and CEO
 
□
Eric Chang
Vice President, Corporate Controller and Principal Accounting Officer
 
□
Kevin Holwell
Vice President, Finance
 
□






















































--------------------------------------------------------------------------------



IN WITNESS WHEREOF, I have hereunto set my hand as of the date first written
above.


By:                         
Name:                     
Title:                     




*** If the Secretary, Assistant Secretary or other certifying officer executing
above is designated by the resolutions set forth in paragraph 7 or 8 as one of
the authorized signing officers, this Certificate must also be signed by a
second authorized officer or director of Parent and Opco.








I______________________, the __________________________ of each of Parent and
Opco, hereby in the name and on behalf of each of Parent and Opco, that
__________________________ is the duly elected (or appointed) and qualified
[Secretary/Assistant Secretary] of each of Parent and Opco and that the
signature appearing above is [his/her] genuine signature.




By:                         
Name:                     
Title:                     






















































 







--------------------------------------------------------------------------------





EXHIBIT F


FORM OF CORPORATE BORROWING CERTIFICATE
FOR SINGAPORE BORROWER


Date:             
Borrowers: Aviat Networks (S) Pte. Ltd. (“Singapore Borrower”)
Bank:     Silicon Valley Bank




I hereby certify as follows, as of the date set forth above:
1.
I am a Director, or other officer of Singapore Borrower and am authorized by
Singapore Borrower to deliver this certificate. My title is as set forth below.



2.
Singapore Borrower’s exact legal name is set forth above. Singapore Borrower is
a private company limited by shares incorporated under the laws of the Republic
of Singapore.



3.
Attached in Exhibit A hereto are true, correct and complete copies of Singapore
Borrower’s Certificate of Incorporation and Memorandum and Articles of
Association (including amendments), as filed with the Accounting and Corporate
Regulatory Authority in Singapore. Such Certificate of Incorporation and
Memorandum and Articles of Association have not been amended, annulled,
rescinded, revoked or supplemented, and remain in full force and effect as of
the date hereof.



4.
Attached in Exhibit B hereto is a true, correct and complete copy of the
resolutions duly adopted by the board of directors of Singapore Borrower
authorizing the execution, delivery and performance of the Loan Documents (and
any agreement relating thereto) to which it is a party. Such resolutions are in
full force and effect as of the date hereof and have not been in any way
modified, repealed, rescinded, amended or revoked, and Bank may rely on them
until Bank receives written notice of revocation from Singapore Borrower.



5.
The following persons are now duly elected and qualified Directors of Singapore
Borrower holding the offices indicated next to their respective names below, and
the signatures appearing opposite their respective names below are the true and
genuine signatures of such Directors. Each of such Directors is duly authorized
to execute and deliver on behalf of Singapore Borrower each Loan Document to
which it is a party and any certificate or other document to be delivered by the
Borrower pursuant to such Loan Document:



Name
Title
Signature
Eric Chang
Director




Heinz Helmut Stumpe
Director




Kevin Daniel Holwell
Director




Raj Kumar
Director












--------------------------------------------------------------------------------



IN WITNESS WHEREOF, I have hereunto set my hand as of the date first written
above.


By:                         
Name:                     
Title:                     




*** If the Director or other certifying officer executing above is designated by
the resolutions set forth in paragraph 5 as one of the authorized signing
officers, this Certificate must also be signed by a second authorized officer or
Director of Singapore Borrower.




I______________________, the __________________________ of Singapore Borrower,
hereby in the name and on behalf of Singapore Borrower, that
__________________________ is the duly elected (or appointed) and qualified
[Secretary/Assistant Secretary] of Singapore Borrower and that the signature
appearing above is [his/her] genuine signature.




By:                         
Name:                     
Title:                     































































--------------------------------------------------------------------------------





EXHIBIT G
[Reserved]































































































--------------------------------------------------------------------------------



 
EXHIBIT H


FORM OF BORROWING BASE CERTIFICATE




(Excel Worksheet To be Attached)



























































































--------------------------------------------------------------------------------





EXHIBIT I


BENEFICIAL OWNERSHIP INFORMATION


a.    Does any individual, directly or indirectly (for example, if applicable,
through such individual’s equity interests in the Company’s parent entity),
through any contract, arrangement, understanding, relationship or otherwise, own
25% or more of the equity interests of the Company:
Yes     ¨     No    ¨
If yes, complete the following information:
 
Name
Date of birth
Residential address
For US Persons, Social Security Number:
(non-US persons should provide SSN if available)
For Non-US Persons: Type of ID, ID number, country of issuance, expiration date
Percentage of ownership
(if indirect ownership, explain structure)
1
 
 
 
 
 
 
2
 
 
 
 
 
 
3
 
 
 
 
 
 
4
 
 
 
 
 
 



b.    Identify one individual with significant responsibility for managing the
Company, i.e., an executive officer or senior manager (e.g., Chief Executive
Officer, President, Vice President, Chief Financial Officer, Treasurer, Chief
Operating Officer, Managing Member or General Partner) or any other individual
who regularly performs similar functions.















--------------------------------------------------------------------------------



 
Name
Date of birth
Residential address
For US Persons, Social Security Number:
(non-US persons should provide SSN if available)
For Non-US Persons: Type of ID, ID number, country of issuance, expiration date
1
 
 
 
 
 



The undersigned hereby certifies, to the best of his or her knowledge, that the
information set out in this form is true, complete and correct.
Date:                          


By:                    
Name:                    
Title:                    
Email:                    
Phone:                    









